Passing the Bar:
A Quick Reference Guide For
Today’s Law Student
Second Edition

Allie Robbins
Associate Professor of Law
Director of Academic Skills
CUNY School of Law

CALI eLangdell® Press 2020

About the Author
Allie Robbins is an Associate Professor of Law and Director of Academic Skills at CUNY
School of Law. Professor Robbins teaches primarily in the areas of academic skills and bar exam
support. Her scholarship focuses on the areas of workers’ rights in global supply chains, legal
education, and the bar exam. She is also the editor and writer of Passing the Bar
(https://passingthebar.blog/), a blog about studying for the bar exam.

1

Notices
This is the second edition of this Guide, published December 2020. Visit http://elangdell.cali.org/
for the latest version and for revision history.
This work by Allie Robbins is licensed and published by CALI® eLangdell® Press under a
Creative Commons Attribution-NonCommercial-ShareAlike 4.0 International (CC BY-NC-SA
4.0). CALI and CALI eLangdell Press reserve under U.S. Copyright Law all rights not expressly
granted by this Creative Commons license. CALI and CALI eLangdell Press do not assert
copyright in U.S. Government works or other public domain material included herein.
Permissions beyond the scope of this license may be available through feedback@cali.org.
In brief, the terms of that license are that you may copy, distribute, and display this work, or
make derivative works, so long as
you give CALI eLangdell Press and the author credit;
you do not use this work for commercial purposes; and
you distribute any works derived from this one under the same licensing terms as this.
Suggested attribution format for original work:
Allie Robbins, Passing the Bar: A Quick Reference Guide For Today’s Law Student, Second
Edition, Published by CALI eLangdell Press. Available under a Creative Commons BY-NC-SA
4.0 License.
CALI® and eLangdell® are United States federally registered trademarks owned by The Center
for Computer-Assisted Legal Instruction. The cover art design is a copyrighted work of CALI,
all rights reserved. The CALI graphical logo is a trademark and may not be used without
permission.
Should you create derivative works based on the text of this book, please credit the work
according to the Creative Commons license.
This material does not contain nor is intended to be legal advice. Users seeking legal advice
should consult with a licensed attorney in their jurisdiction. The editors have endeavored to
provide complete and accurate information in this book. However, CALI does not warrant that
the information provided is complete and accurate. CALI disclaims all liability to any person for
any loss caused by errors or omissions in this collection of information.

2

About CALI eLangdell® Press
The Center for Computer-Assisted Legal Instruction (CALI®) is: a nonprofit organization with
over 200 member US law schools, an innovative force pushing legal education toward change
for the better. There are benefits to CALI membership for your school, firm, or organization.
ELangdell® is our electronic press with a mission to publish more open books for legal
education.
How do we define "open?"
Compatibility with devices like smartphones, tablets, and e-readers; as well as print.
The right for educators to remix the materials through more lenient copyright policies.
The ability for educators and students to adopt the materials for free.
Find available and upcoming eLangdell titles at elangdell.cali.org. If you found this book on an
OER website other than CALI's, please check the CALI website for updates or revisions.
Show support for CALI by following us on Facebook and Twitter, and by telling your friends
and colleagues where you received your free book.

3

Table of Contents
ABOUT THE AUTHOR ...............................................................................................................................................................1
NOTICES ........................................................................................................................................................................................2
ABOUT CALI ELANGDELL® PRESS ........................................................................................................................................3
INTRODUCTION ..........................................................................................................................................................................5
1. PREFACE ...................................................................................................................................................................................................... 5
2. A NOTE TO SOCIAL JUSTICE ORIENTED, FIRST-GENERATION, AND OTHER LAW STUDENTS WHO DON’T FEEL LIKE LEGAL
EDUCATION WAS DESIGNED WITH THEM IN MIND................................................................................................................................. 6
DURING LAW SCHOOL ..............................................................................................................................................................9
3. FOR 1LS AND 2LS: USING LAW SCHOOL TO PREPARE FOR THE BAR.............................................................................................. 9
BAR EXAM OVERVIEW .......................................................................................................................................................... 12
4. WHAT IS THE UNIFORM BAR EXAM? ....................................................................................................................................................12
5. MULTISTATE PERFORMANCE TEST (MPT) ........................................................................................................................................14
6. MULTISTATE ESSAY EXAM (MEE) .......................................................................................................................................................16
7. MULTISTATE BAR EXAM (MBE) ..........................................................................................................................................................19
8. REGISTERING FOR THE BAR....................................................................................................................................................................21
MAINTAINING YOUR MENTAL HEALTH .......................................................................................................................... 23
9. REMEMBER WHY YOU ARE DOING THIS .............................................................................................................................................23
10. CRITICAL EXAM SKILLS: BUILDING CONFIDENCE AND REDUCING ANXIETY ...............................................................................24
11. TRIGGER WARNING: BAR EXAM .........................................................................................................................................................26
FOR YOUR LOVED ONES ....................................................................................................................................................... 27
12. PREPARE YOUR FAMILY BEFORE THE BAR STUDY PERIOD BEGINS .............................................................................................27
13. FOR LOVED ONES ..................................................................................................................................................................................28
PREPARING TO STUDY ......................................................................................................................................................... 30
14. UNLEARN WHAT YOU LEARNED ABOUT LEARNING .......................................................................................................................30
15. REDUCE WORK OBLIGATIONS AND PLAN YOUR FINANCES ...........................................................................................................33
16. DISCONNECT FROM THE MOVEMENT ................................................................................................................................................34
17. USE YOUR ORGANIZING SKILLS TO ORGANIZE YOURSELF: CREATING A DAILY SCHEDULE ....................................................35
18. WHERE SHOULD YOU STUDY? ............................................................................................................................................................37
19. STUDY GROUPS: TO USE OR NOT TO USE? .......................................................................................................................................39
20. KNOW WHAT RESOURCES ARE AVAILABLE TO YOU .......................................................................................................................40
21. MAKING MEMORIZATION MATERIALS ...............................................................................................................................................41
22. TAKE A COMMERCIAL BAR REVIEW COURSE ...................................................................................................................................43
23. OPTIMIZING YOUR ONLINE EXAM PERFORMANCE ..........................................................................................................................44
24. KNOWING YOUR TEST CENTER ...........................................................................................................................................................48
BAR STUDY PERIOD ............................................................................................................................................................... 49
25. TIP OF THE WEEK .................................................................................................................................................................................49
EXAM DAY.................................................................................................................................................................................. 58
26. EXAM DAY STRATEGIES........................................................................................................................................................................58
THE BAR IS OVER .................................................................................................................................................................... 61
27. AFTER THE BAR EXAM .........................................................................................................................................................................61
28. I DIDN’T PASS THIS TIME: RETAKING THE BAR ..............................................................................................................................62

4

INTRODUCTION
1. Preface
This book is designed to give you some advice for passing the Uniform Bar Exam (UBE).
However, it will still be very useful even if you are taking a state’s bar exam that is not the UBE.
The core concepts of exam preparation and exam taking are transferable across bar exams. This
guidance has been compiled from several years of providing bar exam support to hundreds of
students. It is based off of trends that the author has seen, as well as best practices from legal
education generally, and bar exam study more specifically.
You have probably heard contradictory advice. You have probably heard from someone that the
bar exam is not a big deal and you don't have to do much in your first month of bar study. You
have probably met someone who told you that they barely studied, or that all you have to worry
about is doing well on the MBEs (the multiple-choice questions). You may have heard someone
tell you that you do not need to take a bar review course, or watch lectures. Alternatively, you
have also probably heard someone tell you that bar study is all-consuming and you therefore
cannot take any breaks at all for ten full weeks. All of these statements are dangerous and
misleading.
This book is not based on anecdotes. While there are always exceptions, you can't count on being
an exception. Most people work really hard to pass the bar exam. They pour their hearts, souls,
and considerable money into the endeavor. If you want the best chance of passing the bar exam
on the first try, you will too. That said, you’re also a human being, and turning into a robot who
is all-consumed by bar study for 2.5 months, is not a healthy study strategy.
Hopefully, these tips will make your study period more productive, and a bit less stressful. There
is also a companion blog available at https://passingthebar.blog/, which you can subscribe to for
more immediate updates and advice during the bar study period.
Why is this a quick reference guide? Frankly, because you already have a lot of other stuff to
read. Whether you’re finishing up law school or already in the midst of bar study, you have a lot
coming at you. This book was designed to provide quick and simple advice to get you through
this stressful period.
The second edition was updated to add discussion of online exam-taking, as the COVID-19
pandemic led a number of jurisdictions to offer remote bar examinations beginning in 2020.

5

2. A Note To Social Justice Oriented, First-Generation, and Other Law
Students Who Don’t Feel Like Legal Education Was Designed With Them In
Mind
Over the past few years, law school applications have increased significantly. Many people
attribute this upswing to an increase in applications by those inspired to go to law school for
political or social reasons.1 These individuals want to use their law degree to affect social
change. According to the American Bar Association, “The most commonly cited reasons for
attending law school were as a path to careers in politics, government or public service (44%); a
passion for that type of work (42%); an opportunity to be helpful (35%), and to advocate for
social change (32%).”2 After these students graduate, they must pass the bar exam to obtain their
law licenses. Unfortunately, however, the bar exam is not written with public interest/social
justice lawyers, or first-generation law students in mind.
It can be very difficult to pour your heart and soul into studying for an exam that you do not
think actually serves the purpose it claims to serve, which is to test the minimal competence
needed to become an attorney.3 Not believing in the validity of the exam itself can make it harder
to devote yourself completely to studying for it. Yet, that is exactly what you need to do.
This book provides a guide to bar exam preparation for all law students, but particularly those
who aspire to be public interest or social justice attorneys, first-generation law students, those
law students who do not come from families of lawyers, or who come from communities that are
traditionally underrepresented in the legal profession. While much of the advice is universal, this
book focuses on those students who are about to enter bar study and will not see your
communities – or your future clients – represented on the bar exam. You may have found that
your law school colleagues have received advice about how to study and navigate law school,
when no one was there to advise you. This book aims not just to level the playing field, but to
give you an edge when it comes to studying for the bar exam.
Why is this book needed? Doesn’t everyone take the same test? Isn't studying for a standardized
test the same for everyone, regardless of background, political beliefs, or the reason they want to
become a lawyer? Sort of.
It is true that the vast majority of this book is relevant to everyone seeking to become a licensed
attorney. However, people who went to law school because they want to change the world – to
fight injustice – come to the bar exam with a different perspective, which most bar exam advice
ignores. People who come to the legal profession from poor communities or communities of
1

See, e.g., Kathryn Rubino, The Number of People Applying to Law School Is Up Again This Year, Proving The
‘Trump Bump’ Is More Than Just a Fleeting Trend, ABOVE THE LAW, August 5, 2019,
https://abovethelaw.com/2019/08/the-number-of-people-applying-to-law-school-is-up-again-this-year-proving-thetrump-bump-is-more-than-just-a-fleeting-trend/; Debra Cassens Weiss, Increase in LSAT Test Takers Is Seen As
Evidence of ’Trump Bump,’ ABA JOURNAL, November 21, 2017,
http://www.abajournal.com/news/article/increase_in_lsat_test_takers_is_seen_as_evidence_of_trump_bump.
2
ABA Profile of the Legal Profession, AMERICAN BAR ASSOCIATION, 2019,
https://www.americanbar.org/content/dam/aba/images/news/2019/08/ProfileOfProfession-total-hi.pdf.
3
“The UBE is designed to test knowledge and skills that every lawyer should be able to demonstrate prior to
becoming licensed to practice law.” National Conference of Bar Examiners http://www.ncbex.org/exams/ube/

6

color also come with a worldview that is different from that of most bar examiners, regardless of
future employment goals. Therefore, they need a slightly different plan for bar study.
Additionally, while a lot of people view the bar exam as just another standardized test to get
through, many social justice activists and first-generation law students see the bar exam as an
oppressive tool that keeps poor people and people of color out of the legal profession. While the
structure of the bar exam itself as a barrier to licensing is beyond the scope of this book, it is
clear that both the bar exam4 and the legal profession5 have a racial diversity problem. It makes
sense, therefore, that social justice-oriented and first-generation law students would view the bar
exam with skepticism.
I often tell our 1Ls that the most radical thing they can do is to focus on law school, graduate,
and do the work they came to law school to do. The bar exam is an extension of law school.
Fighting the bar exam is not the fight you came to law school to have. You will be much better
equipped to change the exam after you pass it and obtain a law degree. So, the best advice I have
is to put aside the fight for approximately nine weeks and focus on tackling the exam. You can
get to dismantling the exam after you’ve mastered it.
In addition to concerns about the overall nature of the bar exam, the exam questions themselves
can pose problems for social justice-oriented individuals. Often, the issues people face on the bar
exam are not issues you are expecting to face in your legal work. You may be planning to go into
immigration, housing, or labor law, none of which are tested on the bar exam. If you do happen
to be tested on an area in which you plan to practice – for example if you hope to do criminal
defense work – the limited formulaic analysis you are expected to do is a far cry from the
passionate and creative advocacy you will do in practice. Not only will this be frustrating, it can
cause you to overthink the questions and sometimes lead you to an incorrect answer.
Remember where you are and what your task is. Your only goal should be to give the bar
examiners what they are looking for so that you can check this off the list of obstacles that you
overcame on your way to your fulfilling your dream of becoming a social justice or public
interest lawyer. Writing answers that challenge the status quo or argue that the law is unjust will
not get you points, and, ultimately, points are what you need to pass the bar. An anonymous bar
grader somewhere may learn something from your alternative answer, but your impact will not
be far reaching (and a speedy grader is more likely to skim right past anything they do not deem
as the correct answer than to really take it in.) Your impact will be much greater when you are
licensed and fighting for clients and policy changes.

4

See, e.g., Bar Admissions During the COVID-19 Pandemic: Evaluating Options for the Class of 2020, NATIONAL
CONFERENCE OF BAR EXAMINERS, April 9, 2020,
http://www.ncbex.org/pdfviewer/?file=%2Fdmsdocument%2F239; Report of the NYSBA Task Force on the New
York Bar Examination, NEW YORK STATE BAR ASSOCIATION TASK FORCE ON THE NEW YORK BAR EXAMINATION,
March 5, 2020, https://nysba.org/app/uploads/2020/03/Report-of-the-NYSBA-Task-Force-on-the-New-York-BarExamination-With-Appendix-compressed.pdf.
5
See, e.g., Deborah L. Rhode, Law is the Least Diverse Profession in the Nation. And Lawyers Aren’t Doing
Enough to Change That. The Washington Post. May 27, 2015,
http://www.washingtonpost.com/posteverything/wp/2015/05/27/law-is-the-least-diverse-profession-in-the-nationand-lawyers-arent-doing-enough-to-change-that/

7

What is not on the bar exam can be equally as frustrating as what is on the bar exam. No one has
a racial identity on the bar exam (with the exception of an occasional MPT). There have been no
same sex couples or queer folks on the bar exam. There are rarely poor people on the bar exam.
Nearly every property or decedent's estates question involves someone with considerable assets
and multiple properties. These questions probably do not reflect the community you come from
or the people you want to serve. Individuals living with different physical or mental capacities
appear occasionally on an MPT or in a criminal law or torts essay, but generally only as the
victim of something that exacerbates their conditions or in a question regarding the criminal law
defense of insanity. It can be very troubling not to see your community positively reflected on an
exam that allegedly determines who is minimally competent to practice law.
This book features some advice and words of encouragement for those taking the journey from
social justice activists to social justice attorneys, and from student to lawyer. My best advice –
simply keep going. The world needs you to do the work you came to law school to do.

8

DURING LAW SCHOOL
3. For 1Ls and 2Ls: Using Law School To Prepare For The Bar
Both the bar exam and law practice require you to work with a large volume of material – to
understand it, synthesize it, and ultimately apply it to different sets of facts. Those are the skills
you learn from day one of law school. Beware of shortcuts. If you don't figure out how to do this
in the manner that works best for you during law school, the transition to both bar study and
practice will be more difficult later.
That means you have to struggle through making case briefs. It means you need to labor through
making your own study materials – outlines, flashcards, charts. You may think that this doesn't
apply to you, that you can use other people's outlines or canned briefs and still do well on the bar
and as a lawyer. Maybe you can – but it will be much harder – and you won't graduate with some
of the fundamental analytic skills that lawyers need to do their jobs well.
Law school is hard and hectic. There is a lot to juggle, and it can be difficult just to keep up with
your daily responsibilities. However, there are a number of things you can do during law school
that will help you with the bar study process. You will be much better off going into the bar prep
period if you have a strong sense of who you are as a learner. Paying attention to how you learn
will also make you more academically successful during law school. Bar prep (and law school) is
full of advice – people telling you what to do based on what they did. But the only way to pass
the bar exam is to study in a manner that is well connected to your own cognitive processes. You
will have a tremendous advantage if you know what that is before you enter the bar study period.
This is where law school comes in. You have three or four years to figure out what study
materials and methods work best for your brain. The time in law school is the time to figure out
your best study practices. Fortunately, there are experts on most law school campuses who can
help you with this. Seek out your academic skills teachers, as this is what they do best. (They
might also be known as academic success or academic support professors.) If you are reading
this at the end of your time in law school, or if you have already graduated, do not fear! It is not
too late to figure out a learning practice that works for you. The key is to be active with your
learning, and to continuously reflect upon and revise your study process.
One main task you will have to accomplish during bar prep is to understand and memorize a
large amount of material. A lot of research has been done regarding how people learn best. The
key is to be active with your learning, to do more practice questions than you are comfortable
doing, before you are ready to do them, and to space out your memorization.6 Many students

6

See., e.g., James Gupta, Spaced Repetition: A Hack to Make Your Brain Store More Information, The
Guardian, https://www.theguardian.com/education/2016/jan/23/spaced-repetition-a-hack-to-make-your-brain-storeinformation; Bart Schuster, Learning Through Testing, Association for Psychological Science,
https://www.psychologicalscience.org/observer/learning-through-testing (September 20, 2012); Cynthia Brame and
Rachel Biel, Test-Enhanced Learning: Using Retrieval Practice To Help Students Learn, Vanderbilt Center for

9

spend a lot of time reading things over and over, whether that is cases or outlines. Unfortunately,
most people can’t actually memorize just from reading. Repetitive reading gives you a false
sense of what you actually know. As you read you will become familiar with the words on the
page and think that you have understood and internalized them. But familiarity does not actually
mean that you have memorized and processed what the words mean. It certainly doesn’t mean
you know how to apply the rules to new factual scenarios, which is the primary skill you will be
assessed on during law school. Instead, you need to test yourself, write things out, talk things
out, and otherwise be actively engaged with the material.
The more active you are in your own learning process during law school, the better off you will
be for the bar, and in practice. Some students like to make linear outlines, some make flashcards,
some make mind maps, some make charts or diagrams, some write notes on giant posters or
white boards, some record themselves and repeatedly listen to themselves reciting doctrine, some
write or type out rules over and over. The most successful students do a combination of these
things, or find other creative ways to learn the material they need to know in law school. You
should use your time in law school to experiment with different methods of memorization and
see which methods work best for you. The key is to be energetically engaged in both
memorization and understanding, instead of passively re-reading. Memorization is necessary, but
you will not do well in law school or pass the bar if you have only memorized rules, but have not
learned how to apply those rules to different factual scenarios.
In order to effectively memorize, you must in some way make the material your own. You will
have to synthesize it for yourself so that you gain facility with it, and understand the nuances of
the material. That doesn’t mean that you should never look at anyone else’s outlines or
commercial study materials. It is helpful to use them as a tool – as a reference point. But you
need to know how to get to that place yourself too. Now is the time to develop the skills of rule
synthesis and memorizing so that doing so becomes second nature to you. It will pay off for the
bar exam, and throughout your legal career. It is the process of synthesizing the material that is
the real learning, not memorizing the finished product of an outline itself.
One of the traps that students fall into during bar prep is trying too many new things. Sometimes
students will succumb to peer pressure. For example, students often feel like they need to use
flashcards, even though they have never used them before and they don’t work for them, simply
because a friend is using flashcards. Bar study is generally not the time to try something new or
use something you aren’t comfortable with, especially just because others are doing it. You can
be confident in the study methods that work for you if you have been using them throughout law
school, and have been thoughtful and deliberate about determining how you learn best.
The other skill to perfect during law school is, of course, exam taking itself. You will be
confronted with a number of in-class exams during law school. Many of these will include
multiple choice questions and essays that are modeled after those you will see on the bar. Even if
the questions your law professors test you on are not in bar exam format, the analytical skills you
will need to do well on them are substantially similar to the skills you will need on the bar exam.
Teaching, https://cft.vanderbilt.edu/guides-sub-pages/test-enhanced-learning-using-retrieval-practice-to-helpstudents-learn/.

10

Becoming accustomed to taking exams is imperative, especially if you earned an undergraduate
degree primarily by writing papers, or other untimed assessments. Even if you are historically a
good test-taker, that does not mean exams will be simple in law school. The analytical skills
being tested in law school are unlike what has been tested on your prior exams in other
educational programs. Consequently, your exam preparation must change as well.
In order to learn how to become a better test-taker, you must practice the kind of essays and
multiple-choice questions that law schools use. You should seek out practice questions from your
professors, law school exam files, and academic support professionals. If you cannot find
previous exams from your professor, use commercial sources like study guides and bar review
books. You can also turn any hypothetical question or example that your professor uses in class
discussion into an opportunity to practice writing out a full essay answer in IRAC format.
It is not enough to just do questions and look at the answers. You have to be thoughtful and
reflective, and assess why you are answering a question incorrectly. Is it because you didn't
know a rule? Did you forget an important exception? Did you read too fast and miss an
important word or fact? Did you read too slowly and overanalyze? Did you add a fact that was
not actually included in the question? Reflecting on each question you do – not just on the rule
itself, but on your test-taking process – will help you improve tremendously. You can do this by
carefully reading and deconstructing sample/model answers. As you begin to notice patterns in
your test-taking missteps, you can develop strategies to retrain yourself to avoid those common
mistakes. You do not need to do this work alone. Seek assistance from your professors and from
your school’s academic skills professors.
It can be helpful to keep a journal of these types of tidbits during your first semester of law
school. You can develop valuable insights about yourself as a learner and your own learning
processes. (The technical term for this process is metacognition.) Then you can begin to develop
strategies to strengthen your weaknesses and avoid common pitfalls. Many of us go through
years of education without knowing how we learn best. Paying attention to this in law school
will give you a tremendous advantage when you begin to study for the bar exam, and when you
enter law practice, as lawyers are lifelong learners.

11

BAR EXAM OVERVIEW
4. What is the Uniform Bar Exam?
The Uniform Bar Exam (UBE) is a professional licensing exam written by the National
Conference of Bar Examiners (NCBE). The exam, per the NCBE, is designed to test the minimal
competency required to become an attorney. The NCBE states that “the UBE is designed to test
knowledge and skills that every lawyer should be able to demonstrate prior to becoming licensed
to practice law.”7
The UBE is traditionally given on the last Tuesday and Wednesday of every February and July.
For an up to date list of which states have adopted the UBE, see the NCBE website at
http://www.ncbex.org/exams/ube/.
While there is plenty of debate about the efficacy of the bar exam, it is important to know what
the bar examiners believe they are testing in every section of the exam. The UBE consists of
three parts – the Multistate Performance Test (MPT), the Multistate Essay Exam (MEE), and the
Multistate Bar Exam (MBE). We will go through preparing for each of these sections one by one
later in the book. This chapter briefly introduces each section.
The Multistate Performance Test (MPT) consists of two lawyering exercises. You have three
hours for the MPT portion of the bar exam, and thus should spend no more than 90 minutes on
each MPT. The MPT is the NCBE's response to pressure from the bar and the legal academy to
include a lawyering skills component to the bar exam. The performance test places you in the
role of a new attorney. You are given a case file, similar to one you would find in a law office,
and a library, which is a series of statutes, regulations, and/or cases. You are also given an
assignment memo that tells you who you are, who you represent, and what your task is. All
MPTs take place in the fictional state of Franklin in the fictitious 15th circuit. The good news is
that you are asked to only use the law that you are given; you do not need to incorporate any
outside doctrinal knowledge.
The majority of MPTs ask applicants to draft a memo to a senior partner or a letter to a client or
opposing counsel. Sometimes you are asked to draft/redraft a closing argument, will, contract, or
another legal document. Generally, if it is not a letter or memo you will be given explicit
instructions on how to structure your response. The most important aspects of the MPT are (1)
following instructions and (2) making your response look like the requested document.
The Multistate Essay Exam (MEE) consists of six essays in three hours. Most commonly, the
essays are single subject, however one essay can include more than one doctrinal area. Conflicts
of law, for example, is often tested alongside a larger subject, as is agency. Additionally,
criminal procedure and evidence are often combined into a single essay. The MEE subjects are:
Agency, Civil Procedure, Conflict of Laws, Constitutional Law, Contracts and Sales,
Corporations, Criminal Law and Procedure, Decedent’s Estates (Wills and Trusts), Evidence,
7

Purpose, Uniform Bar Exam, NATIONAL CONFERENCE OF BAR EXAMINERS, http://www.ncbex.org/exams/ube/, last
visited December 13, 2019.

12

Family Law, Partnerships, Real Property, Secured Transactions, and Torts. This means that you
need to know 14 subjects for the essays, but will most likely only be tested on six to eight of
them.
Each question should be answered in about thirty minutes. Just like with the MPT, it is important
to have a strategy in place and to have a formula down before you walk into the exam. You want
to be thorough, yet succinct. Your answers should closely follow the IRAC or CRAC format and
should be directly responsive to the question asked.
The Multistate Bar Exam (MBE) is perhaps the most well-known section of the bar exam. It
consists of 200 multiple choice questions and is given on the last Wednesday of every February
and July. You will be given 100 questions in the morning and 100 questions in the afternoon.
Each session runs for three hours. This means that you have to complete each question in
approximately one minute and forty-eight seconds. The MBE tests seven subjects: Civil
Procedure, Constitutional Law, Contracts and Sales, Criminal Law and Procedure, Evidence,
Real Property, and Torts. The subjects are each tested in roughly equal proportions. As with the
other sections of the bar, timing and stamina are often issues on the MBE, so you want to make
sure you have practiced enough large sets of MBEs to develop a plan and rhythm.
That's it! Two days, three components, and you're done and on your way to becoming a licensed
attorney.

13

5. Multistate Performance Test (MPT)
On the Uniform Bar Exam (UBE), the Multistate Performance Test (MPT) consists of two
written simulations. According to the National Conference of Bar Examiners (NCBE), “The
MPT is designed to test an examinee’s ability to use fundamental lawyering skills in a realistic
situation and complete a task that a beginning lawyer should be able to accomplish. The MPT is
not a test of substantive knowledge. Rather, it is designed to evaluate certain fundamental skills
lawyers are expected to demonstrate regardless of the area of law in which the skills are
applied.”8
Many students struggle with how to tackle the MPT. For most students, the main trouble with the
MPT is time pressure. If you are taking the exam under standard exam conditions, you will have
three hours to do two MPTs. That means you will need to spend no more than 90 minutes on
each. The problems are not usually especially complex, but they require you to process and sort
through a large amount of material in a short period of time, making even simple things feel
complicated. That's why the key to success on the MPT is to have a plan of action for how you
will tackle it.
A critical step is to spend time reading the assignment memo so that you understand what your
role is and what type of document you have to draft. The assignment memo is the first item you
will find in the File. Be sure to jot down each task, so that you don't forget to cover any
component. You can also write out draft point headings at this stage, so that you remember to
address each issue in the assigned document.
After you know what your role and tasks are, the next step is to turn to the Library, the last part
of the MPT. Read the law in it – the statutes, regulations, and cases – so that you know the basic
framework of the rules you are to apply. Break the critical rules into elements so you can see
how they are structured. Generally, the cases will give you tests for how a rule in a statute or
regulation is to be applied, so read the cases to see what they tell you about the meaning of the
statutes or regulations in the Library.
You will probably not have time to read the cases thoroughly from the first line to the last, as you
have done in internships, and when preparing for class since your first semester. You are reading
these cases with a specific mission – to find clues such as the statute number, or words like “the
test,” or “the rule.” Instead of simply reading from top to bottom, scan the cases for the statute
number, or read the first line of each paragraph to find a rule. Once you have found the rule, you
can skim the case to get an understanding of the facts so you can analogize or distinguish them
(later) from the facts in your case file. At this point, it’s a good idea to write out the main rules
directly in your exam document so that you can begin an outline. Place them under the headings
that you have already drafted.
Once you have a sense of the rules that you will need to apply, go back to the File. The File is the
first part of the MPT, and is where you found your assignment memo. Understanding the rules
first will help you decide which facts are relevant to each part of your analysis. (Starting with the
8

The Multistate Performance Test Purpose, NATIONAL CONFERENCE OF BAR EXAMINERS,
http://www.ncbex.org/exams/mpt/.

14

File and the facts in it creates the risk that you will get lost in the facts, and will spend too much
time in the File trying to understand facts that, it turns out, are irrelevant.) As you read through
the File, put key facts under the relevant pieces of the rule in your outline. This way, you are
developing a thorough outline as you process the facts. This outline will save you time later and
will help you with the organization of your document.
It is important to spend enough time reading and outlining, before you start writing. The bar
examiners recommend that you spend half the time (a full 45 minutes if you are taking the exam
under standard time conditions) on this process. That suggestion illustrates the importance of
planning. Rushing the planning process will cost you time later because you will have to re-read
the material multiple times to figure out what to write.
You can tweak the plan to suit your own needs, but make sure that you have a plan, and that you
practice using your plan multiple times. Some people find that reading the library before the case
file does not put them on solid ground. They prefer to read through the facts first. If that is true
for you, that is fine, but make sure that you have a plan and you practice following it several
times before exam day. You want to feel like you know what you are doing and the process is
second-nature when you sit down to take the MPT on exam day.
It is important to make the document you are drafting look like a finished document. So, even if
you find yourself running out of time, you should conclude. If you have a detailed outline written
out, keep it there. Do not delete it. You may get partial credit if the grader can see where you
were going.
You want to practice the task as you will have to do it on exam day. That means that if you are
taking the exam in a state where you will have to do two MPTs back to back, you should practice
doing two MPTs back to back at least twice in the weeks leading up to the exam. Force yourself
to stop the first MPT after 90 minutes and move on to the second. You don't want to get caught
up spending all of your time on one MPT. Even if you write a beautiful MPT, it will not be
beneficial to your overall exam score. Aside from these three-hour sessions, you should practice
an MPT at least once per week during the bar study period.
By virtue of having graduated from law school, you have most likely drafted legal documents
like the task they present to you. Most of the time, you will be asked to draft a memo, brief, or
letter. If it is a different type of document, they will give you detailed instructions and usually an
example. Additionally, everyone else will be as thrown off as you will be, and you just need to
be where most people are in order to pass the bar.
Follow instructions. The bar examiners are testing your ability to follow instructions, synthesize
rules, sort relevant and irrelevant facts, analogize to cases, and draft a document that looks like
something a first-year associate would draft.9 You have all of those skills. Your task is simply to
show them what you can do in the time given.

9

The Bar Examiner has a very helpful explanation of what bar examiners are looking for when they grade MPTs,
straight from the bar examiners themselves. Diane F. Bosse, The MPT: Assessment Opportunities Beyond the
Traditional Essay, THE BAR EXAMINER, December 2011 (Vol. 80, No. 4),

15

6. Multistate Essay Exam (MEE)
According to the National Conference of Bar Examiners (NCBE), the purpose of the Multistate
Essay Exam (MEE) “is to test the examinee’s ability to (1) identify legal issues raised by a
hypothetical factual situation; (2) separate material which is relevant from that which is not; (3)
present a reasoned analysis of the relevant issues in a clear, concise, and well-organized
composition; and (4) demonstrate an understanding of the fundamental legal principles relevant
to the probable solution of the issues raised by the factual situation. The primary distinction
between the MEE and the Multistate Bar Examination (MBE) is that the MEE requires the
examinee to demonstrate an ability to communicate effectively in writing.”10
The MEE consists of six essays in a row. If you take the exam under standard exam conditions,
you will have thirty minutes per essay. The MEE tests on all of the MBE-tested doctrines (Civil
Procedure, Constitutional Law, Contracts and Sales, Criminal Law and Procedure, Evidence,
Real Property, Torts), as well as Agency and Partnership, Conflicts of Law, Corporations,
Family Law, Secured Transactions, Trusts, and Wills.
Inevitably, you will need to study doctrines that will not appear on your bar exam. That is part of
the nature of the exam. It is not worth your energy to spend much of it lamenting this fact. You
are far better off focusing your energy on memorizing the law and practicing MEEs.
As with all aspects of the bar, a key to the MEE is to have a plan. You should spend roughly a
third of your time (10 minutes) reading and planning what you will write. It is helpful to read the
call of the question first. If the questions are pointed, they can help you focus your reading of the
facts on the narrow issues being tested. If the question is general, reading 1-2 sentences before
the call of the question may give you an idea of the narrow issues being tested. Write some notes
to yourself about issues that are triggered, as well as a skeletal outline, so that you know what
you will address for each sub-question. Many bar takers are rightly concerned about time, and
therefore think the best thing to do is to start writing as quickly as possible. However, if you start
writing or typing before you have a plan for the entire essay question, you will likely end up
spending more time thinking and rewriting later. You also may find yourself analyzing an issue
in one place, when it really belongs in response to a different question. Taking time to plan will
ultimately save you time.
Some MEEs will have 3-4 pointed calls of the question. Others will have one or two open ended
questions that require more issue spotting. Make sure that you practice plenty of both types of
essays before exam day. Whatever the call of the question, this is not a law school exam where
you want to show the professor everything that you know. The bar examiners want to see that
you understand the crux of the legal question. They want you to spot the issue, state the relevant
rule, apply it, conclude, and move on. They do not want you to regurgitate everything that is in

www.ncbex.org/pdfviewer/?file=%2Fassets%2Fmedia_files%2FBarExaminer%2Farticles%2F2011%2F800411Bosse.pdf.
10

The Multistate Essay Exam Purpose, NATIONAL CONFERENCE OF BAR EXAMINERS,
http://www.ncbex.org/exams/mee/.

16

your outline about a particular subject. They are more interested in your ability to identify what
is relevant, and demonstrate your legal reasoning skills.
Whether or not they explicitly say so, because they are lawyers, bar examiners instinctively
expect your answer to be in IRAC or CRAC format, where you state a legal issue or conclusion,
state the rule, apply the facts to that rule, and conclude. This is the same format that you have
used throughout law school, and is the framework for legal writing. Keeping the sections of
IRAC physically separate from one another in distinct paragraphs will make it easier for a bar
grader to see that you have addressed everything that they are looking for. For a refresher on
IRAC, you can find the IRAC CALI Lesson here: https://www.cali.org/lesson/18022. It is worth
spending 45 minutes going through the lesson to refresh your IRAC skills before you are deep
into bar preparation.
Each bar exam grader only spends 2-3 minutes grading each essay. Therefore, you want to write
clearly to make their jobs as easy as possible. Put a paragraph break between each section of
IRAC, even if it is only one sentence. If your analysis requires stating and analyzing multiple
elements, break the IRACs of each distinct element into separate paragraphs as well. Large
paragraphs are harder to read, and graders are reading very quickly. You don’t want them to miss
something that is there. Not only will breaking your answer up into smaller paragraphs make it
easier for your grader to see what you included, but it will also keep you from forgetting to apply
a piece of the rule. It is much easier to keep track if your application directly follows the relevant
rule, as opposed to putting several rules together and then multiple analyses.
You also need to be prepared for the fact that you will not know everything the MEE tests. You
will know most of it, but there will be a sub-question on at least one essay that you do not know
the answer to. That is ok – just have a plan for it. You should use your general knowledge of the
area of the law at issue to decide who you think should win, and make up a rule to that effect.
Address it in IRAC format, and move on to where you know the rule and can get more points.
Examinees get into trouble when they get stuck on something they don’t know, and waste
precious time and energy. You know enough about the way the law works to make up something
that is probably partially correct. Seize the moment, write down a rule, apply it, and keep
moving. Just keep going.
There are also likely subjects tested on the MEE that you didn’t cover in law school. No one
takes every single class that covers bar-tested material. You may not have seen trusts or secured
transactions before you begin studying for the bar exam. It can feel very overwhelming to learn a
subject for the first time during the bar study period. The best way to tackle a new subject is to
do as many essays as possible in that subject. If you don’t have time to do them all, simply read
an essay prompt, issue spot, and then read through the model answer. This is great practice, and
an excellent learning tool. But don’t just stop at reading – write down what you learned about
how the rules are applied. There are only so many ways any rule can be tested, so the more
essays you engage with, the better prepared you will be.
Students often ask whether they should look through all six MEEs on exam day and then decide
what order to write them in. This is generally a waste of time. You need to tackle them all. You
don’t want to waste several minutes reading and deciding. If you come across an essay that you
17

are particularly uncomfortable with, you can always skip it and come back to it. But you don’t
want to lose precious time skimming them all and deciding what order to do them in.
As the bar exam approaches, many applicants focus on essay predictions. Major bar review
companies, supplemental study programs, and everyone who has taken a bar exam within the
past few exam administrations will start to predict what subjects will appear on the essays.
NONE OF THEM KNOW!
The bar examiners are intentionally unpredictable. Yes, most administrations of the Multistate
Essay Exam include 3-4 essays on MBE subjects. Yes, Evidence and Criminal Procedure are
often tested together in the same essay. They also seem to test on Civil Procedure and Secured
Transactions regularly. But nothing beyond that can be predicted.
The MEE often tests the same subjects two exams in a row. Sometimes, they don't test the same
subjects twice in a row. No one knows what will be tested, except the NCBE, and they are
not going to tell you.
So, do not spend time trying to guess what might be tested. Spend that energy on learning the
material. I have seen many people over-rely on the predictions to their detriment. Yes, you
should know the subjects that whatever popular predictor of the year is claiming will be on the
exam. They are safe bets. Some of those subjects will be there. But know something about
everything else too, because some predictions will definitely be wrong.

18

7. Multistate Bar Exam (MBE)
According to the National Conference of Bar Examiners (NCBE), the purpose of the Multistate
Bar Exam (MBE) is “to assess the extent to which an examinee can apply fundamental legal
principles and legal reasoning to analyze given fact patterns.”11
The MBE consists of 200 multiple choice questions and tests Civil Procedure, Constitutional
Law, Contracts and Sales, Criminal Law and Procedure, Evidence, Real Property, and Torts.
You have likely seen most of the testable doctrine during your time in law school.
You will be given 100 questions in the morning testing period and 100 questions in the
afternoon. Each testing period is three hours, so you need to work through each question in an
average of one minute and forty-eight seconds in order to finish. (Note that there are several
different exam booklets, so your seatmates will be answering questions in a different order than
you will. This is done to prevent cheating. But it also means there is no need to worry if they are
flipping through the question booklet more quickly or more slowly than you are.)
The goal does not necessarily need to be to finish, however. If you are struggling with time, you
may find that you actually do better going a bit more slowly through the questions and just
bubbling in an answer for the last five to ten questions. Or, you may decide to skip very long
questions, or questions on a doctrine that you struggled with the most (such as future interests or
the rule against perpetuities). If you can narrow an answer choice down to two choices, you have
a 50% chance of getting it right. If you can’t, pick a letter that you will always choose (like B), to
increase your probability of answering correctly, even when you are just guessing. You will have
enough information to develop this type of strategy in the two weeks before the bar exam. Don’t
start abandoning doctrines completely before then.
You need to have an exam day plan for tackling the MBEs. On average, you should complete 25
questions each 45 minutes, and 33 questions each hour. Know before you enter the exam what
your time markers are. For example, if your exam starts at 9:30am, you should be at question 25
at 10:15am. Make sure you regularly check the time so you can keep track of where you are, and
where you should be.
The MBE questions are not designed to trick you, but they are designed to test nuances of the
law, which requires you to know the law very precisely. Some excellent CALI lessons on
answering multiple choice questions are Multiple-Choice Questions: Wrong Answer Pathology,
at https://www.cali.org/lesson/18024, and A Methodical Approach to Improve Multiple Choice
Performance, at https://www.cali.org/lesson/18100. The bar examiners are looking for the best
answer among the choices, not necessarily the best answer in the world. In order to successfully
find the correct answer, you need to read every answer choice and eliminate incorrect answers.
There will be four answer choices for every question. One will be correct and three will be
distractors. Do not pick A or B without reading C and D. Using the process of elimination is
critical to success on the MBE. It is simply not true that for most questions you will be able to
think of the answer in your head and find it among the answer choices. Instead, you need to think
11

The Multistate Bar Exam Purpose, NATIONAL CONFERENCE OF BAR EXAMINERS,
http://www.ncbex.org/exams/mbe/.

19

through why each answer choice is correct or incorrect. (The Strategies and Tactics for the MBE
book series by Steven L. Emmanuel is an excellent resource for tips on navigating MBE
questions. For example, as part of the process of elimination, you will learn to make sure that an
answer choice is 1) correct on the law, 2) correct on the facts, and 3) responsive to the question
asked.)
One of the components of the MBE that makes students anxious is having to switch between
doctrines every 1.8 minutes. This is certainly something that takes practice. One method to assist
with this constant shift is to read the call of the question before you read the fact pattern.
Sometimes the call of the question can give you a sense of the doctrine that is being tested,
which can narrow the issue for you and allow you to have a more focused approach when
reading the facts.
As you practice the MBE and review your work, make sure that you not only read every answer
choice, but you also read every answer explanation – even the incorrect ones. Use the MBE
practice to learn how the bar examiners test doctrine on the MBE. You want to review every
explanation so that you know why the right answer choice is correct, and why the three
distractors are incorrect. You are also going to learn new rules through this form of MBE
practice. This is part of the design of bar prep, it is not an accident. Add the new rules you learn
to your memorization materials. Additionally, keep a list or journal of MBE test-taking tips so
that you can continuously remind yourself of those tips. Learn as much as you can from each
question about how in the future you can correctly answer a similar question.
Bar applicants often second guess themselves on MBE questions, and choose the wrong answer
over the right answer they picked originally. If this is something you do, it is important to
recognize this pattern and interrupt it. Make note of how often you pick the right answer and then
second-guess yourself and choose the wrong answer, and figure out whether this is a big problem
for you. If it is, make a pact with yourself that you will only change an answer if you can
articulate a reason (in IRAC format) why you are changing it. This means that you can't
change an answer just because you think another answer choice looks prettier, the question must
not be as simple as it seems, or you haven’t heard of a rule so it must be correct. Those are all
common ways the bar examiners try to distract you. You should only change an answer if you
missed something – or forgot something – the first time.
Sometimes people will change their answers because they think they have too many of one
answer choice in a row. The bar examiners aren't thinking about whether there are three “Bs” in a
row, or whether there are patterns created by the answer choices. There are multiple MBE
booklets with the questions in different orders to prevent cheating. So, there are bound to be
some weird patterns. Pick the best answer that answers the precise question asked, and trust
yourself.

20

8. Registering for the Bar
Registration
The first step to sit for the bar exam is to register for the bar exam. Every jurisdiction has a
slightly different process with different deadlines, so make sure you familiarize yourself with the
website of your jurisdiction’s bar examiners. The National Conference of Bar Examiners
(NCBE) also has a very helpful Comprehensive Guide to Bar Admissions on the homepage of its
website, which it updates annually.12
Deadlines
Make sure that you understand all of the deadlines you will face. Some jurisdictions have a series
of deadlines with increasing fees. Others have deadlines for various stages of the process,
particularly pertaining to character and fitness requirements. Sometimes there is a different
deadline for laptop registration and handwriting the exam. Every year, students will register for
the in-person bar exam but miss the deadline to download the exam software, and then be forced
to hand-write the bar exam. It’s not the end of the world to have to write by hand, but it is an
added stressor to build up your handwriting skills and stamina while studying for the bar, if you
weren’t planning to do so. Make sure you read all of the bar examiners’ instructions thoroughly
so you know everything you will have to do.
Exam Accommodations
If you have received exam accommodations during law school and want to receive
accommodations on the bar exam, make sure that you know exactly what documentation you
will be required to submit. Bar examiners are very strict about providing accommodations. They
will likely require both historic and recent medical documentation. Work with your law school’s
bar support and disability support services providers. They have worked with similarly situated
students in the past and can assist you with your application. Pay close attention to the deadline
for applying for accommodations, as it may not be the same as the deadline to register for the
exam itself. (Note that if you have not yet taken the Multistate Professional Responsibility Exam
(MPRE), you must apply for accommodations prior to registering.
http://www.ncbex.org/exams/mpre/ada-accommodations/.)
Character and Fitness
Some jurisdictions conduct the character and fitness process prior to registration for the bar
exam, while others have a simple exam registration process, and a lengthier character and fitness
process once bar results are released. The character and fitness process can be anxiety inducing.
Many people have things to disclose – everything from underage drinking in an undergraduate
dorm to felony convictions. There is almost no single disclosure that on its own will prevent you
from becoming a lawyer. The key is to err on the side of disclosure and candor. Be sure to

12

http://www.ncbex.org/

21

disclose all character and fitness matters to your law school, so that your law school file matches
your bar admission application.
One concern that regularly comes up during the Character and Fitness process, but not during
law school, is financial history. Because many lawyers will be accountable for managing client
funds, Character and Fitness Committees want to ensure that applicants understand financial
responsibility. You may wish to run a free credit check on yourself to make sure that you have
no outstanding obligations about which you are unaware.
If you have something serious to disclose, see if your school has someone who works with
students on these issues or speak to an attorney who specializes in character and fitness issues so
that they can advise you on the process. If you do need to speak to a lawyer, your law school
may be able to refer you to someone who can help. If you are prepared and forthright, you will
be able to move through the Character and Fitness review without a problem.

22

MAINTAINING YOUR MENTAL HEALTH
9. Remember Why You Are Doing This
Before you dive head-first into bar study, take some time to remind yourself of why you started
on the law school journey in the first place. It has been years since you sat down to write your
personal statement for your law school application. You're going to need to draw on that initial
passion and inspiration in order to get through the next couple of months.
Studying for the bar exam can be a roller coaster of emotions. You will want something on hand
to remind you of your end goal. Dig out that old personal statement (you can probably get it from
LSAC or your law school if you don't still have it somewhere), write a letter to yourself, or
create some art as a reminder of where you want to be once the bar exam is behind you. A lot of
what you were asked to do in law school probably felt very divorced from why you initially
came to law school. Bar study can feel even farther away from that initial mission. Keeping your
goals close can enhance your motivation during bar study.
It can be very helpful to have regular reminders of why you set out on this journey in the first
place. It may sound silly, but it is helpful to place reminders and inspirational quotes around your
study and living spaces. Put Post-it Notes in places where you will see them every day. Have
encouraging reminders pop up on your phone periodically. Have friends and loved ones regularly
send you positive, affirming, messages. You are so close to reaching your goal now. This is the
final hurdle.
Remember that it is a privilege to have graduated from law school and to be able to sit for the bar
exam. At one time, you dreamed about this very moment. While it may seem more like a
nightmare now, keeping those initial dreams alive will help you get through tough moments
during bar study.

23

10. Critical Exam Skills: Building Confidence and Reducing Anxiety
Anxiety and confidence play a big role in bar exam success. It is unlikely that you will feel
confident walking out of the bar exam. Most people leave feeling unsure of whether they passed
or not. That is to be expected. However, it is critical that you walk into the exam with
confidence.
There are a lot of resources that can help you get into a positive mindset. You want to have a
practice to maintain your mental health throughout the bar study period. There are a lot of
resources that can help you with this, such as the Headspace App,13 and other mindfulness
apps14. The ABA’s Lawyer’s Assistance Program15 has resources and advice as well, and many
law schools run wellness workshops, meditation, or yoga. There are also visualization techniques
that you can engage in throughout bar study to help your mind imagine that you are in the exam
room. That way, when you actually get into the test, you are prepared for all of the feelings it
will bring.
You can also speak to someone in your school’s Student Affairs/Services Department. This is
particularly important if you find yourself experiencing anxiety levels that are unusual for you.
They are experts at helping law students and bar takers, and have helped many who came before
you and experienced similar challenges.
Your goal is to walk into the exam confident that you are prepared. No, you will not know
everything. Yes, there are always more rules you could have memorized and more practice
questions you could have completed. But you have studied hard and worked smart. You are
ready.
You deserve to be here, on the precipice of taking the bar exam. Getting to this moment is a
tremendous feat in and of itself. Think back on all of the hard work and sacrifice that got you to
this moment. Remember your loved ones, mentors, and allies who helped propel you to this
moment. (If it helps motivate you, you can also remember those who told you that you would
never get to this point.) The bar exam is one more obstacle to overcome on your journey to
become a licensed attorney. As you enter the exam room, you stand on the shoulders of giants –
those who came before you and made it possible for you to be in the exam room now. You are
their legacy. It is your time to show them what you can do. You are ready for this. Nothing can
stop you now.
Sit down for the bar exam with the confidence that you are capable. You are right where you
need to be. You have had the tremendous opportunity to go to law school and study for the bar
exam. You are one of the lucky ones. You are destined for greatness. You can, and you will, pass
the bar exam.

13

ww.headspace.com/
https://www.mindful.org/free-mindfulness-apps-worthy-of-your-attention/
15
https://www.americanbar.org/groups/lawyer_assistance/articles_and_info/law_student_resources/
14

24

Remind yourself of this every day as you study. Close your eyes and remind yourself of this as
you hit a tough question on the exam. Keep telling yourself – you can and you will!

25

11. Trigger Warning: Bar Exam
Aside from being very anxiety producing for everyone, the bar exam can also be triggering for
individuals who have experienced any one of a variety of traumas. It is important to spend some
time thinking through a process for handling such triggers if you think they may derail your
ability to perform on exam days.
People are harmed in bar exam questions. There are accidents, assaults, murders, and acts of
sexual assault and intimate partner violence. People's homes are foreclosed upon. People are
wrongly convicted. People are discriminated against. People get divorced and lose custody of
their children. There are a number of fact patterns that can remind test takers of traumatic events
in their lives, and therefore make it difficult to focus on the task at hand.
If you know that you will find yourself interacting with a certain type of fact pattern to be
emotionally difficult, have a plan for how you will work through it. You may need to get up and
walk to the bathroom (if your jurisdiction permits it), you may need to close your eyes and count
to ten, you may need to take a few deep breaths. Your goal should be to move through that
section of the exam as quickly as possible, earning as many points as you can, so that you can
spend more time elsewhere.
Think about whether there are any types of questions that might be triggering for you, and come
up with a strategy so that you know what you will do on exam days. You may want to work with
a professional psychiatrist, psychologist, social worker, or other counselor during law school and
the bar study period so that you feel ready to handle triggering questions should they arise on
exam days. As with all aspects of the bar exam, having a plan is the key to success.

26

FOR YOUR LOVED ONES
12. Prepare Your Family Before the Bar Study Period Begins
Although bar study is very isolating, it is also a time when help from loved ones can be quite
helpful. Seek out the help you need early, and often. You need to prepare your loved ones for the
bar study period. They will be thrilled to celebrate your graduation with you, and will think you
are done with the time-consuming journey of law school. They have seen you stress out about
exams throughout law school, and they have watched you succeed. They will not understand the
intensity of the bar study period. Even loved ones who themselves have taken the bar are
unlikely to remember just how much they needed to study.
As discussed in Chapter 17, you will have time to spend with your loved ones and do fun things,
but you will have to be very disciplined about your time and carefully schedule your activities.
I have seen students fail the bar because they were not given the space they needed by their
families. It is not enough for your loved ones to say they support you. They must actively
support you every day. That means giving you the time and space you need to focus only on your
studies. It would be a nice bonus if they took care of meal prep and laundry for you too. The
following chapter is written for you to share with your loved ones. Keep talking to them about
the intensity of bar study until it starts to sink in.

27

13. For Loved Ones
This chapter is for those of you who love someone who is studying for the bar. No one is their
best self when they are studying for the bar. Your loved one will need space and time to study.
They will also probably need you to cut them some slack with the everyday chores of life.
It is best if you can leave your bar taker out of family problems and decisions as much as
possible. They need their full attention to be centered on the bar exam, and that focus can easily
stray. Most decisions can wait. Most problems can be taken care of without them. Many bar
takers are central figures in their family – the one that people go to for support and advice. Try to
insulate them from this role as much as possible during the bar study period.
The best thing you can do for your loved one is to leave them alone, and periodically do
something nice for them. Motivation, affirmation, and encouragement are key to the bar study
process. Additionally, the value of providing tangible assistance cannot be overestimated –
making meals they can freeze, going grocery shopping, doing laundry, etc. Anything you can
take off of their plate will be very helpful.
Your bar studier will also need to be regularly reminded that they are smart and capable. Simple
things like leaving Post-it Notes with encouraging phrases like "You Can Do It!" around their
living and studying spaces can go a long way. Flowers, chocolates, and massages won’t hurt
either.
Bar studiers do not make the best roommates. They are stressed out, irritable, and irrational. On
the plus side, they won't be throwing loud parties or having lots of guests over.
What Your Bar Studier is Going Through
It is important to understand that studying for the bar exam is an all-consuming endeavor. You
may think that your loved one is exaggerating about how much time they need to devote to
studying, but they aren't. Bar study requires a level of lengthy focused attention unlike most
other tasks. They really do need to eliminate all distractions (and everything is a distraction).
They also won't be able to do extra chores, and may not end up having time to do some of the
chores they typically take on.
Remember that this is just a short period of time – 2.5 months. There are a lot of ups and downs
in bar study, as one set of practice questions may go well, and the next one may feel like a
disaster. Your loved one may take those emotional ups and downs out on you. They don’t mean
to. Once they get through it, they will return to their charming, helpful selves.
A Few Tips For A Happy Home
1. Communicate with your bar studier about their needs, and make yours clear as well.
Really listen to them. Try to be accommodating. Set up ground rules and boundaries.
Remember that it is not forever. If you help them get through this period, your
relationship will be stronger than ever.
28

2. Don't get on their case if everything is not as clean and tidy as it usually is. Definitely
don't make them clean up after you. They don't have time for that. They will barely have
time to clean up after themselves and do their own laundry.
3. Be as quiet as you can. Music, TV, and even conversations can seem louder to a bar
studier than they actually are, when they are trying to focus on studying. Try to respect
their need for quiet, and work out rules and boundaries with them in advance. It is
especially important not to interrupt their sleep so that they can get enough rest to carry
them through long days of studying.
4. Be encouraging. Little notes with positive affirmations and motivational sayings mean a
tremendous amount. It is really nice to know someone believes in you when you are
struggling with a difficult task that takes a toll on your confidence.
5. Give them space, but also let them know you’re there. Most of the time bar studiers will
want space to do what they need to do. It is a time when they need to be very focused and
selfish. But they also need breaks, and sometimes someone to vent to, so let them know
you’re there if they want to talk or hang out.
Don’t worry, once they get past the bar exam, they will return to their lovable selves. They are
under a lot of pressure now, but eventually that pressure releases. They will be forever grateful
for the love and support you showed them during this time.

29

PREPARING TO STUDY
14. Unlearn What You Learned About Learning
One of the reasons that bar study can be frustrating is that most of what we think about how
learning happens is incorrect. Bar study asks students to engage in activities on a daily basis that
most of us were taught are designed to test what you learn, not to help you learn. Here are five
myths about learning that can make bar study feel uncomfortable:
Myth 1: Learning Happens by Listening to a Teacher in a Classroom
Many of us who received our early education in the United States grew up listening to teachers
in a classroom, and were expected to passively learn what we need to know from the words that
came out of our teachers’ mouths. In bar study, that translates into passively listening to bar
review lectures and believing that you are supposed to walk away understanding all of the rules.
You’re not. You can’t. The lectures are simply one step in the learning process. It is an
introduction. You aren’t expected to walk away from the lecture fully understanding everything,
and you definitely aren’t supposed to walk away having it all memorized. Lectures are only the
beginning. You need to do much more than listen to lectures in order to actually understand the
material, and be able to use it.
Myth 2: Reading is Studying
Many of us grow up thinking that in order to study effectively, we must repeatedly re-read our
notes, textbooks, or outlines. However, reading, too, is passive. Many people learn very little
through re-reading. In fact, re-reading can have a deleterious effect, providing a false sense of
what we know, because we think that if we understand the words on the page, we actually
understand how the law works. But, recognizing words on a page doesn’t actually mean we
could restate a rule, or more importantly, apply it to a set of facts. As with lectures, reviewing
outlines is an essential component of bar study, but it is just one component. Outline review is
not where deep learning happens. You need to be more actively engaged in studying than reading
allows for. (Outline creation, on the other hand, is active learning. Synthesizing material from
your cases, class notes, supplements, and other sources, and putting it all together in a structure
that provides a framework for how the law is applied, is critical. The students with the “best”
outlines don’t do well on exams because they had access to the words on the page. They do well
because they figured out how to formulate those words on the page, thereby engaging in more
active learning.)
Myth 3: You Need to Study One Thing at a Time
Another myth that often causes trouble for bar studiers is the idea that they have to study one
subject at a time. Students feel like they can’t move on to Civil Procedure if they haven’t
mastered Contracts. The truth is that your brain learns more when it works harder. Spacing out

30

your study so that your brain has to come back to things over a period of time will actually help
you remember more. This is called spaced repetition,16 and is an effective method of studying.
Law students are used to cramming for finals. They study Contracts for a period of time, take the
final exam, and then start studying Criminal Law. But breaking up and interleaving your study is
actually a more effective method of learning. This means that in bar study, you shouldn’t wait
until you feel like you have mastered something before you move on. For example, during the
first part of bar study, when you are still doing lectures every day, you should keep up with the
lecture schedule, even when you feel uncertain about a particular doctrine. In phase two, when
lectures are over and you’re memorizing, you should move through each subject quickly,
studying multiple subjects per day. Develop a schedule that allows you to come back to each
subject multiple times, spacing out your study, and forcing your brain to work harder to
remember. Don’t build a schedule that has you studying Contracts for two days and then not
coming back to it. That will be less effective than shorter, more numerous, reviews of a subject.
Myth 4: In Order to Learn Something New, Something Else Must Be Forgotten
Students often tell me that when they learn something, they forget something else. But your brain
does not have finite capacity. The human brain continues to grow, even in adults.17 So, learning a
new concept is not going to make you forget an older one. It’s all still in there. Law school -- and
bar study -- rewire your brain. Your brain will grow and expand to remember what it needs to.
(That doesn’t mean you will remember everything about every rule that could possibly be tested
on the bar. You won’t. Fortunately, you don’t need to. But it does mean that learning what an
impleader is doesn’t mean you’ll forget the elements of defamation). Your brain is truly
incredible. It has helped you get very far in life. Have confidence that it will get you successfully
over the hurdle of the bar exam as well.
Myth 5: Questions are for Testing
This is perhaps the most pervasive – and dangerous – myth perpetuated by our schooling today.
Students do practice questions as if each one is a form of summative assessment – there to test
what you know, and tell you how you would perform on exam day. But testing is actually where
the most learning happens.18
Passing the bar requires you to test yourself every day. You should be doing some form of
practice (MBE, MEE, or MPT) every single day. Ideally, you would do a set of MBEs and an
essay each day, and an MPT at least once per week. Many students feel that they can’t do the
16

James Gupta, Spaced Repetition: A Hack to Make Your Brain Store More Information, The
Guardian, https://www.theguardian.com/education/2016/jan/23/spaced-repetition-a-hack-to-make-your-brain-storeinformation.
17
Helen Shen, Does The Adult Brain Really Grow New Neurons? Scientific
American,https://www.scientificamerican.com/article/does-the-adult-brain-really-grow-new-neurons/.
18
See. e.g., Bart Schuster, Learning Through Testing, Association for Psychological Science,
https://www.psychologicalscience.org/observer/learning-through-testing (September 20, 2012); Cynthia Brame and
Rachel Biel, Test-Enhanced Learning: Using Retrieval Practice To Help Students Learn, Vanderbilt Center for
Teaching, https://cft.vanderbilt.edu/guides-sub-pages/test-enhanced-learning-using-retrieval-practice-to-helpstudents-learn/.

31

practice until they “know” the doctrine. They don’t want to do practice questions until they are
“ready,” meaning when they have fully understood and memorized the doctrine. Don’t be that
student. You may never feel ready. You need to do practice questions every day anyway.
Practicing is learning. It is not only how you learn the test itself – putting yourself into the
mindset of the bar examiner and understanding how they think and formulate questions – but
doing practice questions and applying the law, is actually how you learn the law. It forces your
brain to work hard to figure out a problem. The harder your brain works, the more you
remember. That is why practice questions are where the real learning happens, not in lecture or
outline review. It is also why you will learn some new rules through practice that weren’t in your
bar review lecture or outline. It is all designed to help you learn more.
The only way to do well on the bar exam, is to get ready for the bar exam. That means practicing
what you will be doing on exam day, every single day. It is not enough to memorize the law. If
you don't know how to apply it -- and how the bar examiners will test you on it -- you will not be
successful. The more practice you can do, the better, but you want to make sure that you are
doing it thoughtfully. Don't just race through 50 MBE questions, tally your score, and move on.
You need to go through each question (yes, even the ones you got right), and make sure you
understand why you answered it correctly, or incorrectly. If you learn a new rule, add it to
your study materials.
Reflect on why you are answering questions incorrectly. Are you reading too quickly and
missing important details? Are you adding facts that aren't there, or over-analyzing? Once you
begin to notice patterns, you can come up with solutions to correct your common mistakes.
Keeping a journal or list of these common missteps can help you identify those patterns and
break through them. Reflection is critical to the process of metacognition – or learning how you
learn – as well as to the process of pushing yourself to learn in new ways.
Practicing essays, MBEs, and MPTs, also helps you get into the minds of the bar examiners.
What do they think a reasonable person would do? What are they trying to trigger when they
include certain facts? As you practice, you will begin to recognize patterns in the questions, and
in what doctrine is heavily tested. On exam day, you will see some questions that are very
similar to what you have studied. That is a glorious thing to experience on your actual exam day
– seeing questions that you feel like you have seen before.
In this way, the bar is similar to any other performance you are getting ready for, or any other big
day. You wouldn't get ready for a sporting event, concert, speech, or play without practicing or
rehearsing over and over. Don't minimize the importance of rehearsing for the bar exam either.
So, remember:
•
•
•

Trust the process;
Do more practice than you think you’re ready for; and
Have confidence in your ever-growing brain!

32

15. Reduce Work Obligations and Plan Your Finances
Recognizing that it is a very privileged thing to say that you should stop working for nine or ten
weeks, it is critical that you try to do so. It does not matter whether you have worked through all
of law school. It does not matter if you have always worked. It does not matter if you know
someone who worked while they studied for the bar. You will not be giving yourself a strong
chance of passing the bar if you work during bar study. Studying for the bar exam requires more
sustained focus than law school itself.
If you were a part-time law student who worked during law school, speak to your employer early
and often about the time off that you will need. It is best to have as close to nine weeks as
possible. If you are unable to get solid time off from work, consider studying for the bar over a
longer period of time. Doing so will take great discipline and stamina, but so does working fulltime and attending law school, and you have already proven that you can do that successfully.
Negotiate as much time off as you can, even if it is shorter workdays or a few days off each
week. You will want more time off closer to the exam. Whatever time you can take off will help.
Remember that you will be more valuable to your employer with a law license than without one.
You have given them a lot while juggling law school. Now is the time for your employer to give
a little bit too.
This is a short period of your life – nine or ten weeks – but you will need to plan your finances
well in advance so that you can get through it. Try saving up money for a bar review course and
to live off of during this period. If that is not realistic, some banks offer bar study loans.
Additionally, some law schools offer bar study grant programs. Check with your academic and
bar support teachers to see what other students in your area have done to sustain themselves
financially during the bar study period. Borrow from loved ones if you can. Barter for things that
you need – you can repay everyone when you are a lawyer.
Many law students support their families – financially and emotionally – while going to school.
This won’t work during bar study. You will need near-complete focus and immersion to succeed
on the bar. Therefore, you need to come up with a plan so that others are not financially
dependent on you during this period. That will require strategic thinking and thorough advanced
planning. If it is not possible to eliminate your financial responsibilities, reduce the amount of
time you have to work to the absolute bare minimum.
If you don’t feel like you are in a financial position to focus on bar study right now, consider
postponing to the next administration of the exam. It is only a few extra months. In the grand
scheme of things, the delay won't matter at all. You want to give yourself the best chance to pass
the bar on the first try, and that means making sure that your life is such that you can be laserfocused on studying for the bar.
This is the time to invest in yourself. You will be much better able to care for your loved ones
and your community once you have passed the bar and landed your dream job. Let them care for
you now.

33

16. Disconnect From The Movement
One of the things that sometimes gets first generation students and aspiring social justice
attorneys into trouble during bar study is that they are incredibly involved in their communities.
You may be part of multiple groups or hold demanding leadership positions in active
organizations. You may be the person that everyone in your community looks to for advice and
problem-solving. It is important to disconnect from these roles fully for the bar study period.
Some people are not very good at saying no. Consequently, when they say they will cut back or
only limit themselves to one or two tasks, they often find themselves being asked to do more
than they had originally contemplated. Don’t be that person. It is better to completely cut ties for
the bar study period. There will be plenty of time afterwards for you to be involved, and you will
be in a much better position to help once you have your law license. If you don’t give yourself
the time you need to prepare for the bar exam, you will only end up needing to spend more time
away from organizing in the long run, because you will need to retake the exam.
Make plans to disconnect. That means talking to others and putting systems in place to take care
of what you would normally be responsible for. That way, you won’t be fielding last minute calls
because no one knows how to do that thing you are usually responsible for. It will also give you
piece of mind because you can trust that things will get done in the way you want them to get
done. If you can, provide written documents with instructions, and who to contact (i.e., not you)
for issues that may arise while you are studying.
You can think of this process as movement building. Too often, organizations run on personality
and max out – and burn out – key leaders. Sharing knowledge and deepening the skills of
multiple members will lead to a more sustainable organization, and will ultimately make the
work, and the people doing it, stronger. After you take the bar exam, you will be able to return to
the work more focused, and free from the anxiety of law school and bar study.

34

17. Use Your Organizing Skills To Organize Yourself:
Creating a Daily Schedule
It is critical to plan everything during the bar study period. Time management, the ability to
make and follow a schedule, and self-discipline are essential to success on the bar. Fortunately,
they are also skills that you likely already possess as someone who came to law school to change
the world and work with marginalized communities. For more on time management, you can
check out the CALI lessons Time Management: Creating Your Plan, at
https://www.cali.org/lesson/18183, and Metacognition, at https://www.cali.org/lesson/18099.
You will have to come up with a plan of attack for this exam. You will need to figure out what
study materials you need to make and/or purchase. You will need to choose places to study and
come up with a daily study schedule. You will also need to schedule nearly every minute of the
nine or ten weeks that you will be studying. Having a clear schedule can help keep you in a good
place mentally because you will be able to build in time for physical and social activity. If you
do not have a schedule, you may find yourself putting off things that are critical for your mental,
physical, and emotional well-being.
Approach this process as you would any organizing campaign or event you would plan. Think
about your goal – to pass the bar exam on the first try. Then figure out what you need to do in the
short, medium, and long term to achieve that goal. Also think about who your allies will be and
who is likely to hinder your efforts. Then, plan accordingly. Talk to your allies about how they
can support you. Find ways to get away from toxic or harmful influences. (If you are in a
dangerous situation reach out to someone in the Student Affairs/Student Services office at your
school for assistance.) You won’t have time to devote energy to people who take from you, and
do not give you anything in return. Tell them early on that you will be unavailable for nine or ten
weeks. If necessary, physically separate yourself from them by moving or changing your phone
number. Sometimes, people have loved ones screen calls and emails for them so that they only
have to respond to critical messages.
You need to create a bar study schedule that works best for you. Many people find success in a
regularized schedule that has them doing essentially the same thing at the same time each day.
Other people find this to be boring and prefer to switch things up. Your commercial bar review
company will give you assignments, but it will be up to you to turn them into a plan. Make a plan
for what you will be doing at each point in the day – be it bar review lecture, making/reviewing
study materials, doing practice questions, eating, sleeping, exercising, having dinner with your
children, etc. Also think about where you will want to study. It can sometimes be helpful to
switch your study location to give your brain a fresh start. If the schedule you create does not
feel like it’s working, you can always change it. It is not set in stone. You should always be
working from a plan, even if you modify that plan periodically. You can find a sample schedule
on the J.D. Advising website.19
Any plan should include doing these three things each day (until you finish watching the
lectures) – watch your lecture, make/tweak your study materials, and do some form of practice.
19

https://www.jdadvising.com/create-daily-bar-exam-study-schedule/

35

This means doing MBEs and essays every day, and at least one MPT per week. Your commercial
bar review company will most likely assign you more work for each day than is humanly
possible to complete. But, if you watch your lecture, make your memorization materials, and do
some practice every day, you can go to sleep knowing that you have accomplished the essential
tasks you need to complete.
Your plan also needs to include down time. You will need to take care of your physical and
mental well-being every day. You should build in time weekly to have fun with loved ones, and
daily to spend time taking care of yourself. That might mean going to the gym, doing yoga,
meditating, reading a non-law book, and/or watching non-law related television. Build into your
schedule time for daily essentials such as showering and food acquisition. If you are a parent,
build in time daily to spend with your children. If you map it out, you will see that there is time
in the day to do everything. But you will need to plan it out.
On most weekdays, you will need to put in between eight and ten hours of solid study time. Each
weekend you will work for about eight hours total. That will likely increase in the couple of
weekends right before the bar exam. However, if you work steadily from the beginning, you will
not need to ramp up considerably in the weeks leading up to the bar exam. It is best to maintain a
strong and consistent study schedule throughout the bar study period.

36

18. Where Should You Study?
As you begin to plan your bar study, you want to think about where you will study. It can often
be helpful to have more than one location to choose from, as switching locations can sometimes
assist in regaining focus. For example, you may want to study at your law school during the day,
and at home in the evenings.
You may already have a favorite study location from your time in law school and, if so, that is
fine. But you may decide that you want to change locations to reduce commute time, or you may
be moving to a different location for bar study. If that is the case, you will want to check out your
options. You may want to study at your law school, a different school, or a local public library.
Before you settle on a study location, make sure you know what the hours are, and visit so that
you can ask how busy the space is during the hours you are hoping to be there. Some students
like to study in coffee shops. This is ok if you are someone who can focus with a lot of people
and noise around.
A few things to ask before you choose a study location:
•
•
•
•
•
•
•
•

What are the hours of the study space?
What will my commute be like?
Can I leave things there over night?
How easy is it to find a power source to plug in my laptop/phone?
Will I have to purchase something each day in order to be able to study there?
Will I have to pack up all of my stuff every time I need to go to the bathroom?
Can I eat in the location? What food options are accessible?
Will I be able to focus given the noise level and density of other people around?

If you are thinking about only studying at home, make sure that you develop a routine for
yourself so that you can stay on track, and also maintain human contact. Waking up whenever
you wake up, studying in your pajamas, and using your bed as a desk is not a plan. You should
set a schedule for yourself with study times, wellness times, and meal times. Make sure you get
outdoors at least once a day, and maintain contact with other human beings.
Wherever you decide to study, you want to block out distractions as much as possible. There are
a number of apps and software hacks, known as distraction blockers, that can help you with
reducing internet distractions.20 You may also want to purchase headphones or a white noise
machine if sounds coming from elsewhere are distracting to you.
Wherever you decide to study, always have a backup location. There may be times that due to
the weather -- or simply fatigue -- that you want to switch things up and break the routine. That
is ok, but you should know where you will go on those days. Sometimes people like to study a
few days per week at home and a few days per week at a law school or library. That is great. It
does not have to be the same every single day. Other people like to study in the same place every
day because they benefit from that routine. Either way is fine. The key is to know yourself, and
20

https://zapier.com/blog/stay-focused-avoid-distractions/

37

your location, before you begin studying. If it turns out that it is not working, switch locations
quickly so that you don’t waste time in an unproductive space.

38

19. Study Groups: To Use or Not To Use?
Bar study is usually a fairly solitary event, though it does not have to be. Whether you should
study with others or not is a very individual decision. Sometimes the accountability of having a
study partner or group can be helpful. Some people like to talk things out with friends. For
others, it feels more stressful to speak to other people about what they are doing.
For some bar studiers, it can be helpful to set aside time with a study partner or small group to
discuss difficult concepts each week. Other times, having a study partner can be helpful to go
over difficult practice questions that you encounter. You could also grade each other’s essays or
do timed closed-book practice at the same time.
Other people choose to do parallel study, where they are in the same space (physical or virtual)
and take breaks together, but study individually. Parallel study can enhance motivation because
you will feel accountable to other people and will not feel as isolated. However, parallel study
does not require you to talk things out, which some students find to be stressful. Bar study
requires a lot of self-discipline and having a parallel study partner or small group can help to
keep you on track.
If you decide to study with others, you should set boundaries and ground rules. Determine what
you want to do with each other and what you want to do on your own. You can have certain
times of the day or signals that indicate when you want to talk and when you do not. Study
groups can be helpful for accountability, but you do not want to be in a position where you are
taking care of another bar studier or being their sole support system. You won’t have time or
energy for that.
It is also ok to break up with your study group. If things are not working well for you, change
what you are doing. You need to put your study needs first. Remember that none of this is
personal, and it will not last forever. If your study partner decides to study on their own, it is
about them, not you. You will all still be friends when it is over.
As with all relationships, your study partner relationship should be healthy and productive for
everyone. If it is not, let it go.

39

20. Know What Resources are Available to You
It is a good idea to take an inventory of the resources available to you before you begin studying.
Think about who your support network can be, and what you can lean on each person for. Is
there someone you can call to vent to? Is there someone (or a pet?) who might let you teach them
some doctrine? Is there someone you can reach out to when you just need a break and want to do
anything other than talk about the law?
You should also know what resources your law school makes available to you. Most law schools
will continue to offer support to graduates as they study for the bar, even though you are
technically not students anymore. Find out about tangible support like study space and locker
availability, as well as whether other resources such as counseling, health services, and food
pantries, are still open to you.
The most valuable resources may be the academic support/bar support professionals at your law
school. Most law schools have someone designated to support students through the bar exam.
This person is an expert at guiding recent graduates through this stressful time, and can help you
stay on track. They will provide you with advice based on their experience working with other
people in your position, and not just anecdotes or stories about what they did when they studied
for the bar. This experience is invaluable.
Some schools provide one-on-one mentorship programs, others provide regular workshops to bar
studiers, while others provide opportunities to do simulated exams in a test environment.
Sometimes schools will provide snacks, dedicated study space, and supplemental bar review
resources. If you are not familiar with what your school offers, reach out to your academic
support department to ask. If your school does not currently offer something that you think
would be helpful, it doesn’t hurt to ask for it.

40

21. Making Memorization Materials
Commercial bar review companies will generally tell you that you can memorize from their
outlines alone, and therefore making your own study materials is a waste of time. Most people,
however, find that relying solely on the bar review outlines as they are written is not enough –
they have to make the materials their own in some way. Active engagement is critical to real
learning. (Remember that reading alone is not sufficient, as discussed in the Unlearn What You
Learned About Learning chapter.) It is important to engage in a process of making/working with
your study materials every day. Think ahead to the last two-to-three weeks when you will be
memorizing. What do you want to have ready for that process?
You will not have time to both create and use study materials at the end of the bar study period,
so you have to make them as you are going through the study process. You will learn a
tremendous amount of material with each new lecture, and you should be finished with your
study materials before you leave each subject (which means every one to three days, depending
on the subject). Therefore, you need to work quickly and efficiently.
The method you followed in law school to make the perfect outline, (or the best flashcards), may
not work now. Your goal is not perfection. Your goal is usable. Do not get lost in outlining all
day every day. If you are spending more than three or four hours per day during bar study
on creating study materials, you need to change your approach. It is imperative that you
leave time for practice questions every day.
Use the bar review lectures as a guide for what you should focus on. Only use the bigger outlines
from your bar review company for reference. The lecture handouts/notes will include the most
heavily tested material, and that should be your foundation. As you practice essays and MBEs,
you should add rules that you learn from those practice questions to your
outline/flashcards/charts. If you have questions, get them answered as you are learning the
material. You can look up the answer in your bar prep materials, read an answer explanation
closely, ask your commercial bar review company, or ask your school’s bar support personnel.
Don’t wait until the very end.
Make the study materials that work for you and your method of learning. That might mean that
you have more than one kind of study material – an outline and a large flow chart, for example.
It is best for the learning process if you make it yourself. But, if that takes too much time, or if
you did not make your own study materials during law school, find a way to make the bar review
company's materials your own in some way. Write on them. Draw out diagrams and examples.
Record yourself reading an outline, and listen to yourself during your commute, in your
downtime, or even while you are sleeping. The process of working through the lecture material
after the lecture will help you synthesize and solidify the material. This process of learning,
understanding, and beginning to internalize the material is the first step towards memorizing.
The key is to find a balance – don't skip the study materials, but don't spend all of your time
trying to make them perfect.

41

The good news is that the bar examiners don’t know what is in your outline. Unlike in law
school where your professor was expecting to see the rule exactly as they taught it, the bar
examiners are grading essays by bar takers who took a variety of commercial bar review courses
and used a wide range of study materials. Your wording on an essay does not need to be the
exact phrasing of the rule that was in your outline. You need to understand the concepts, and
remember key legal words. If you can do that, even if you don’t remember the exact wording of
a rule from your outline or flashcard, you will earn enough points to pass. The bar examiners
want to know that you know how to spot issues and analyze facts like a lawyer. Thus, you need
to actually understand the concepts, not just memorize them. Memorizing the law is just one
step, but it is a crucial one.

42

22. Take A Commercial Bar Review Course
Students often ask whether they really need to take a commercial bar review course. The answer
is yes. Bar review courses provide a plethora of resources that you will need to succeed.
First, bar review companies provide you with the law that you need to know. They have teams of
people who extensively study bar exams, and will help you prioritize your work by identifying
what is most heavily tested. This is especially critical if you are taking the Uniform Bar Exam
because the National Conference of Bar Examiners (NCBE) use a variety of sources for
determining the “general principles of law” that they test on. There is no single place you can go
to find the testable law, and the commercial bar review courses have developed a detailed
compilation of laws based on their painstaking research of bar exams. NCBE suggests that one
look at their older essays to determine the sources of law that are used. However, studying solely
from past essays will only provide you with a limited picture of what can be tested and will
therefore not be sufficient. You need a more comprehensive source, which is where the bar
review companies come in.
Additionally, the commercial bar review companies provide you with practice materials. As is
discussed elsewhere in this book, the key to passing the bar exam is plentiful and strategic
practice. The bar review companies will give you essays, MBEs, and MPTs to practice from.
They all license questions from the NCBE, and many develop additional multiple-choice
questions and essay questions for practice as well. Further, many companies will provide you
with individualized feedback on a number of essay and MPT assignments during the bar study
period.
This is far from an ideal or equitable system, but it is the system we have. Unless someone has
the resources to create an entirely open source bar review company, applicants must pay for a
commercial bar review course in order to have a strong chance of passing the bar the first time.

43

23. Optimizing Your Online Exam Performance
If you are taking a remote bar exam, you want to practice taking each component of the exam on
the computer throughout your bar study period. This is likely different from how you have taken
most of your exams during college and law school. Take a look at your state bar examiner’s
website to learn about what the software will permit you to do. You may be able to highlight
certain portions, write on a virtual notepad, or write on physical scratch paper.
Your overall test-taking strategy should remain the same whether you are taking the exam on
paper or on the computer. Below are some reminders and tips for each section of the bar exam.
Taking The MPT On The Computer
The MPT is the most difficult section of the bar exam to do on a computer. There is a lot of
material to sift through, and having handwritten notes on a paper next to your computer is a bit
easier than having to scroll through the documents on half of a laptop screen. But it is absolutely
doable. You just need to practice MPTs in this manner from now until the bar exam. You should
do at least one per week during the bar study period. If you are in a jurisdiction with two MPTs,
practice doing two in a row at least twice before exam day.
You may not be able to highlight or make notes on the MPT on your screen. Thus, you need to
practice writing out a thorough outline that will allow you to find what you are looking for
without re-reading everything multiple times. Your general plan should be the same whether you
are given the MPT on the computer or on paper:
1. Read the assignment memo closely and make note of your role and your tasks. You can
often write out detailed point headings at this stage.
2. Go to the library and identify the relevant rules and rule structures. Write them down.
• (Don’t write down every single rule, just write down the rules that are discussed
in the cases. Generally, you will have a series of statutes or regulations and the
cases will provide you with a test for how to apply some, but not all, of them.)
3. Go to back to the file and read through the facts, connecting facts to the relevant
components of the rules.
It is critical that you draft a detailed outline as you read through the material, as this will prevent
you from having to scroll back and forth too much. It will likely be a bit more time consuming to
find your notes on the computer than it would be if you had a paper packet, so put as much as
you can directly into an outline in your answer field. Then, when you are done reading through
the materials, you can go back and write the complete document directly from your outline.
As always with the MPT, be very mindful of your time. You want to spend 45 minutes reading,
processing, and outlining. Then spend 45 minutes writing the document. Don’t skimp on the first
45 minutes to try to rush to writing. That will only cause you to have to go back and forth
through the MPT documents more times. It is better to spend time planning in the beginning. It
will ultimately make your writing more orderly and complete.

44

It will be an adjustment to do the MPT online. But you can do it. The key -- as with all of bar
study -- is to plan and practice.
Taking the MEE Online
For the MEE, you will most likely be able to highlight on the question itself and type on a
notepad feature. This is helpful. But you don’t want to highlight every line in the essay question,
as doing so will eliminate the utility of the highlight function. You will end up re-reading
everything multiple times because you won’t be able to differentiate what goes where. Notes are
much more helpful than highlights. Highlights don’t actually tell you why a sentence matters or
what you were thinking when you chose to highlight it.
As always with an essay, read the call of the question first. If the call of the question is openended like “What result?” read one or two lines prior to the question prompt. This should help
situate you in the subject and sub-topic.
Then, read the fact pattern, making notes of the issues that pop into your head as you read the
facts. (Side note – remember that just because a rule is not met, does not mean it is not triggered.
If you think about it, it is probably triggered, even if your ultimate conclusion is that a rule fails.
Too often students don’t include a rule because they analyzed it in their head and decided the
rule isn’t met. Don’t be that student. Put the analysis you did in your head onto the computer or
you can’t get any points for it.)
Write the notes directly into your answer field so that you don’t need to move back and forth
between the notepad and the answer field. Most bar essays (though not all) introduce facts in the
order in which they are relevant. So, if you begin jotting notes of the rules you think of and the
facts that triggered those rules for you, you will likely have a thorough outline that you can
follow when you draft your essay.
You should also practice writing out in words things that you would typically draw out in a
diagram or timeline. Develop a practice of words or symbols to indicate what you previously
drew in pictures. This can work for the MBE too. For example, if you are told that Blackacre is
to the west of Greenacre and the owner of Greenacre uses a path over Blackacre to get to a
highway, you could have something like this:
(HIGHWAY) B-L-A-C-K-A-C-R-E <-- GREENACRE.
Alternatively, if you have Owner who sells to Purchaser and Purchaser sells to Builder, with two
easements, you could put:
Owner
|
Purchaser (inquiry notice, no notice)
|
Builder (inquiry notice, actual notice)
45

Finally, if you have a UCC Article 2 question where seller sells to buyer, buyer repudiates, and
then seller sells to someone else, and then buyer changes his mind
S - B (B changes mind)
S-C
B - S (changes mind again)
If this is too time consuming, you can shorten them, or create them differently. The key is to
develop a system that permits you to keep track of complex fact patterns and multiple
conveyances.
Remember that careful reading and planning are key for all components of the bar exam,
including the essays. That means that you should spend roughly a third of your time – 10 full
minutes – reading and planning before you start writing. That way, you can be sure you’re
heading in the right direction and you know what rules you will address in each sub-question.
Racing into the writing portion will likely lead you to ultimately spend more time going back and
forth between the fact pattern and your answer field.
Taking The MBE On The Computer
The steps to follow for the MBE are the same whether you are taking the exam online or on the
computer as well:
1. Read the call of the question first.
2. As you read the fact pattern, make note of legal issues that the facts trigger in your brain,
and key facts such as dates, ages, occupations.
3. Read all of the answer choices and use the process of elimination to rule out distractors.
(Ask yourself if the answer choice is correct on the law, correct on the facts, and
responsive to the question asked.)
Strategy number 2 is where you are going to need to alter your approach from paper to the
computer screen since you can’t easily circle, underline, or make notes on the page in the way
you are used to. Get used to highlighting directly on the question itself. Don’t highlight
everything. Be judicious about what you choose to highlight because the goal of highlighting is
for you to easily be able to see a key fact, and not have to reread the whole fact pattern.
You may also be able to make notes on a notepad feature on the computer itself. Most bar review
companies and supplemental MBE programs have online MBE programs that allow you to
highlight the question and strike through answer choices as you eliminate them. As you practice,
you should try different strategies to see what works for you. In particular, practice using the
notepad feature to write out in words or symbols the diagrams/timelines that you are used to
writing in the margins. You will still need a way to keep track of multiple
conveyances/occurrences. (See examples in the MEE section above.)
Just as you would on paper, make a note of difficult questions that you want to come back to, if
there is a mechanism for doing so. But, always select an answer choice. You don’t want to leave
any questions blank, in case you run out of time to go back to them.
46

Finally, slow down. We tend to read more quickly on a screen than we do on paper, and
consequently we can miss important details. That is because our brains are accustomed to
skimming social media content and news articles on screens, and are less used to deep, critical
reading online. Ultimately, you will need to be moving through each MBE question in 1 minute
and 48 seconds. However, as you begin practicing online, it is ok to go a little bit slower as you
get used to the format. Pay attention to your timing so that you have a sense of how quickly you
are moving through questions, but don’t stress about timing in the beginning of bar study.
For more tips on multiple choice exams, and a chance to take some questions in an online
platform, check out these CALI lessons:
A Methodical Approach for Improving Multiple Choice Performance by Professor Steven Foster
Multiple Choice Questions: Wrong Answer Pathology by Professor Nicole Lefton
Most importantly, as with all of bar prep: Breathe. Plan. Practice. Be kind to yourself.

47

24. Knowing Your Test Center
Depending on your jurisdiction, you may need to make travel plans several months in advance.
Look at your state’s bar examiners’ website to find out the location(s) of the bar exam. (You can
find your jurisdiction’s website by going to “Jurisdiction Information” on the National
Conference of Bar Examiners’ website: http://www.ncbex.org/.) If you are taking an in-person
exam, you may need to take a car, train, or plane to get there. Figure out the best method of
transportation for you, and how long your travel time will be. You should also check the weather
in the area you will be going to (particularly if you are taking the exam in February). You may
want to arrive in your test city a couple of days early if there is a possibility it will snow and
travel will become difficult.
If you have to travel, you will likely want to book a hotel well in advance, before they fill up.
Think about whether you want to be in a room by yourself, whether you want a loved one to
come with you, or whether you want to room with a friend. If you share a room with a friend,
make sure you discuss arrangements and set out ground rules in advance, so you know each
other’s needs and preferences regarding discussing exam-related issues during your stay, when
you will go to sleep, etc. Everyone’s stress will be high, and sometimes it is best to just be alone.
Ask your school’s academic/bar support team where people usually stay and how they usually
get to the test center.
Stop by the test site before exam day so you don't have any anxiety about getting lost. Make sure
you give yourself plenty of extra time to deal with every day issues such as traffic and
transportation delays. Make a backup plan in case your first transportation plan doesn't work.

48

BAR STUDY PERIOD
25. Tip of The Week
This chapter provides some advice as you go through each of the nine weeks of bar preparation.
Some people suggest a ten-week study schedule, others study for eight weeks. Nine weeks is not
only a happy medium, but it gives you enough time to get through all of the lectures, and still
have two to three weeks of solid memorization and practice time right before the exam. If you do
not have nine weeks to devote fully to bar study, you will need to alter the recommended
schedule, and start studying earlier than nine weeks before the bar exam. You have likely heard
stories of people who only seriously study for the bar for two weeks, or who work full-time and
study part-time and pass. Of course, there are individuals who have done so. However, they are
the exception, not the rule. You don’t want to take that chance. Give the bar exam its due and
give yourself the best chance to pass it the first time.
If you will be working during bar study, you should start studying early. Make sure that you give
yourself enough time to not only watch the lectures and memorize the doctrine, but also to do
considerable practice of each section of the bar. Reflective practice is truly the secret to bar exam
success.
Week 1
The first week will generally allow you to ease into bar study. You may find yourself
questioning why this book suggests that you study for ten hours per day. Don’t get too excited,
your commercial bar review company’s schedule will ramp up soon enough, and you will easily
be able to fill ten hours.
Make sure that you carve out some time to get to know your bar course’s materials. Bar review
companies offer many services and materials, and it is worth it to take time now to familiarize
yourself with everything on their website, as well as the printed materials they sent you. Often
students don’t understand everything that is available to them until much later in the bar study
period. Spend some time now playing around on the website and perusing the books so that you
know what is there. Make notes to remind yourself of components that you want to utilize in the
future.
You should also use this week to test out your daily schedule. Do your study locations work for
you? Is it noisier or more crowded than you thought? Is your commute too long? When are you
going to do each of your daily tasks? You want to do the most difficult tasks when your brain
functions best. You’re not going to magically become a morning person or a night person. Bar
study is not the time for radical shifts. Don’t try to do your most taxing task (whether that is
lecture, practice questions, or making/annotating study materials) when your brain is the most
tired. The first couple of weeks should be used to figure out what works for you, and adjust
accordingly. (Don’t get caught up in what your friends are doing. Everyone does things slightly
differently. You need to do what works for you.)

49

Week 2
During the second week, you may still be figuring out a schedule that works best for you. Try to
solidify your schedule by the end of this week. While some flexibility is always important, you
don’t want to be constantly changing things around. You will be better off if you get into the
groove of a comfortable study routine.
This week, make sure that you have a plan for making study materials every day. You do not
need to make entirely original outlines, charts, or flashcards for everything. But, you want to
think ahead to the last couple of weeks and what you will want to memorize from. Make (or
purchase) those materials now. (Be mindful, if you do purchase extra memorization materials,
that they will be written by yet another third party, so you now have your bar review lecture
notes in one voice, these purchased materials in a second voice, and neither of them in your own
voice. Having two sources phrasing things differently can lead to added confusion. You don’t
want to be overwhelmed with too many potential sources to memorize from, so be thoughtful
about your purchases.) If you will be using commercial materials, make notes on them and make
them your own in some way so that you can more easily memorize from them. Even if you use
pre-made materials, it is important to review them every day after your lecture to reinforce what
you learned during the lecture. Seeing the material more than once, in different formats, will help
you internalize it.
If you are someone who has always made your own study materials, and you are finding yourself
spending several hours per day outlining what you learned in your lecture, you need to make a
change now. It is not sustainable, and you will not be able to catch up every weekend. It is
important to find materials now that you can memorize from, and make them your own by
annotating them and adding rules you learn from MBE and essay practice.
You want to make sure that your memorization materials are actually useful by doing practice
questions with them. Are you able to easily find the answer to a question that comes up? Can you
use the materials when practicing essays and MBEs?
Even though you need to prepare for memorization now, you are not expected to actually
memorize now. You will do your rote memorization towards the end of the bar study process.
Your task now is to learn, understand, and practice. Get your questions answered now. (You can
reach out to your commercial bar review company with a question or ask your bar support
professor.) Make sure you understand the basic concepts by doing practice essays and MBEs.
If you have not already done so, start doing MPTs this week. You should do at least one MPT
per week during the course of your bar study. (As the exam gets closer, you will want to do two
MPTs back to back at least twice to make sure you know what that feels like.)
Week 3
You may start to feel overwhelmed around week three or four. You have covered a lot of
material already, and there is still plenty more to come. Remember that it is not humanly possible
to do everything that your bar course assigns, and you do not need to. Focus on watching the
50

lectures, making/reviewing study materials, and doing practice every day. If you find reading the
outlines before the lecture to be helpful, do it. If you find that you are spending hours reading
and not retaining much, skip it.
Many bar review courses offer review questions and other assessment activities that are not
reflective of bar essay or multiple-choice questions. If you find them to be helpful, keep doing
them. But, if they don’t feel effective, it is a better use of your time to do bar-type questions
instead (that means MBEs, essays, and MPTs, as opposed to learning or review questions that
your bar company has developed to reinforce the doctrine).
At this point, you may also find that being around your classmates is stressful. It is ok to break
up with study partners that you have had throughout law school. You need to focus on what
works for you now. They will still love you six weeks from now when you can commiserate
about how terrible it was to study for the bar exam.
If you find yourself experiencing anxiety that is abnormal for you, speak to someone at your
school, or reach out to your doctor. The earlier that you can get help and develop a plan, the
better off you will be.
Week 4
This week, remember to breathe. This is a marathon, not a sprint. You can do it! You will
remember what you need to (and you don’t need to remember everything). Breathe and take care
of yourself. Make sure you take breaks, eat well, exercise, and sleep.
Trust yourself. By now, you should have a very good understanding of what is working for you.
Keep doing those things. Stay focused on your end goal.
Focus on getting as much as you can out of your practice sessions. When you do essays, don’t
just review them to see if you picked out the right rules and reached correct conclusions. Also
review your structure. Make sure that you are using IRAC or CRAC, breaking your answer into
small paragraphs, and writing clearly and concisely.
When you review MBEs, make sure you understand both why you answer questions incorrectly,
and why you answer questions correctly. Focus not only on doctrinal errors, but test-taking
mistakes so that you can develop strategies for improvement. Keep a list or journal of tips for
yourself that you can periodically review. They can be tips on tough rules, or test-taking
reminders. You want to interrupt bad habits now, and move past common mistakes. When you
learn new rules through practice (which you will), add them to your outline/flashcards.
You will likely be offered a simulated MBE exam by your bar company sometime between
weeks four and six. You may want to skip it because you don't feel ready. Don't. It's a good idea
to do it, and it’s an even better idea to go to a live location and take it around other exam-takers,
if you are planning to take an in-person bar exam. You want to take it in an environment that
feels as close to the actual exam as you can get.

51

You should take the practice MBE to practice the MBE. You are not taking it to get a score that
is dispositive of how you will do on exam day. You haven't memorized everything yet. This isn't
the test. But it is still a valuable experience. It is important to feel what it is like to do 100
multiple-choice questions, take a lunch break, and have to come back and answer 100 more. It is
important to take away some lessons about test-taking and stamina. Pay attention to how you feel
and how focused you are at various points during the exam. Notice when you are distracted,
tired, or anxious. Notice your timing as you move through the exam at various points in the day.
Focus on which subtopics you struggled with.
When you review your answers, notice when you answer several incorrectly in a row. Was it
because one question was difficult and it blew your concentration and confidence for the next
several questions? Was it because you were tired or hungry and you need to build in a snack,
drink of water, or quick trip to the restroom to reset your focus (if your jurisdiction’s security
policies permit)?
Make note of how you felt at different parts during the day. What distracted you? When did you
get hungry or tired? Make a plan for just before you get to that point on the actual exam, so you
can prevent the same response.
Remember that if you get anxious, you can close your eyes, take 3-5 deep breaths, and reset.
Sometimes people close their eyes and slowly count to ten. It will only take a few seconds and
can save you a lot of wasted time and mental energy. Center yourself.
Also pay attention to specific topics and subtopics that you struggle with. Doing so can help you
determine what to prioritize during the last couple of weeks, and eventually what you might need
to let go of.
Remember, even though the practice MBE is a mock exam, you are still in learning mode. Use
this experience to learn as much as you can about taking the MBE. As you review your answers,
ask yourself what you can take away from each question that will help you get a similar question
right in the future.
If you don’t do as well as you would have liked to do on the simulation, don’t panic. Many
people bomb the practice tests. It's just practice. It's not the real thing. It can be very valuable if
you stay in learning mode. The key now is to learn as much as possible from the experience and
adjust your study plan accordingly.
This score is not dispositive. Keep studying and stay focused on learning. Your score will
improve significantly from now until exam day as you learn more, memorize more, and practice
more. You're not in exam mode until the actual day of the exam.

52

Week 5
At this point, there is a light at the end of the tunnel. You will probably be done with new
doctrinal lectures next week or the week after.
Make sure that you are doing practice questions in the format you will do them on the exam. If
you are taking an in-person exam, you will be given printed essays and MPTs, so you should
have hard copies in front of you to write on when you practice. Similarly, the MBE in an inperson exam will be a booklet, not on a computer screen. On the other hand, if you are taking a
remote exam, you should primarily practice doing each section of the exam on the computer.
You need to practice in the manner that you will actually take the exam because we read
differently on screens and on paper. You want to be comfortable engaging with the material in
the format you will encounter it on exam day.
Check in with yourself and make sure that you are not simply going through the motions and
doing bar company assignments for the sake of doing them. You do not want to be so focused on
checking off items on your bar company’s to do list that you forget to actually learn.
Your goal should be learning, not just thoughtlessly doing. That means that it is more important
to be thoughtful and reflective about each task, than it is to complete a to do list. There is no
point in doing 50 MBE questions if you don't have time to review them. Doing that does not help
you get similar questions right in the future. It is the review – and the incorporation of rules and
tips into your study materials – that ensures that your practice is useful.
The same is true for essays. Don't just do essays closed book and move on. You should practice
issue-spotting closed book, but if you don't know the rule, look it up. It is more critical for you to
review, apply, and then remember the correct rule, than it is to do an essay closed book just
because your bar company tells you to. (You will do more closed book essays and MBEs later.)
Keep pushing forward. You want to have two (preferably three) weeks before the bar where you
are done with lectures, and can focus on active memorization and practice. If you stop now and
try to master a subject, you will be taking away from that crucial time at the end where you will
need it more.
Remember that the real learning happens through thoughtful and deliberate practice. Your brain
remembers more when it has to work hard to solve a problem, especially when you get it wrong
and have to figure out the answer through the explanation.
Stop trying to have the perfect outline, or have it all down. Keep moving forward. Spend more
time on practice then you think you should, especially if you don't feel ready for practice.
Week 6
Now is the time to design a schedule for what you will be doing once bar review lectures are
over. Everyone does things slightly differently during this period, and your daily schedule now
will depend on what you have done up to this point. Most people find that they need to spend
53

most of their time memorizing the material. However, you don’t want to go backwards in your
progress on MBE, MPT, and essay practice. This time period – like all of bar study – is about
balance. Make sure you do some of everything. Exactly how much of each thing you do depends
on how comfortable you are in each area of law and how much practice you have completed up
to this point.
The bar review companies will give you assignments for this period. You should follow their
schedule to the extent that it is comfortable to you and you feel like you are getting out of it what
you need. Feel free to adjust it so that you can spend more time on the areas you are having
trouble with. You should make a calendar for yourself so that you make sure you fit in time to
repeatedly review all of the subjects.
Your schedule should include going over each subject more than once. That means you’ll want
to work through 2-3 subjects per day, moving on even though you will not know everything.
Giving yourself the time to go back to subjects is critical and is far more effective than spending
all day on a single subject and then not coming back to it. Remember the virtues of spaced
repetition from the Unlearn What You Learned About Learning chapter.
If you feel like you need to spend time memorizing, you’ll probably spend 60-75% of your day
reviewing your outlines, charts, and/or flashcards. Make sure to stay active. Test yourself. Write
things out. Talk things out. Don’t just passively read.
You may feel like that process doesn’t help very much and you would rather spend the majority
of your time doing MBEs and essays. If that’s the case, you can spend closer to 75% of your
time on practice.
Either way is fine, and both ways work. Just make sure to make a schedule, and stay as active as
possible.
It’s common at this point to feel like everyone else is doing better than you, knows more than
you, or has a better study plan than you. They don’t. You are doing just fine.
Week 7
Hold on to your dreams. Remember why you are doing this (see Chapter 9). You have come very
far, and are in an excellent position to succeed on the bar exam.
Now is the time you have probably been waiting for – no more new lectures. But that doesn’t
mean that you are done learning and should already know everything. Stay in learning mode.
With three weeks to go, you may feel like you need to already have everything memorized. You
don't. That would be impossible. You have plenty of time between now and the exam to get the
law to stick.
Stay focused on learning. Right now, your days and nights are filled with memorization and
practice. While you should move into doing practice closed book, that doesn't mean you are
54

expected to have everything memorized perfectly. It is important to practice writing down what
you know, and reasoning through the rest. Working through a question where you feel shaky on
the law is an essential bar exam skill. You are practically guaranteed to have to answer a
question on the exam about which you are not confident. Use what you know generally about the
law, rely on your IRAC skills, and type something. Then move on to where you do know the law
better and can earn more points.
Every time you do an essay, MPT, or set of MBEs, think about 2-3 lessons that you can take
away from that experience and carry with you to a similar fact pattern in the future. Write these
lessons down. If they are rules, put them in your outline. If they are test-taking tips, keep them in
a separate journal or on a separate list.
Everything you do is in service of internalizing and memorizing the rules. True memorization
takes time and repetition. It won't happen overnight. Fortunately, you have just enough nights
left to make it work.
Everyone memorizes a bit differently. Some use outlines, some use flashcards, some people talk
to themselves, some people record themselves and listen to their recordings, some people draw
big charts and pictures, some people turn their notes into songs. You need to do what you know
works for you. Do not try to do something just because it is working for your colleague,
especially when you know it has not worked for you in the past. Think back to the doctrinal
classes you did well in during law school. What did you do then? What did you do in elementary
school when you had to study for vocabulary tests? Don't throw out what you know about how
you learn. This may be the largest amount of material you have ever had to memorize, but the
way you go about memorizing does not change much. Your brain has the capacity to memorize
large amounts of information. You can, without a doubt, do this.
Break the material into smaller pieces. You may think you will never understand future interests,
or jurisdiction, or secured transactions. Take it piece by piece, and it will come together. You
will not feel great about every subject, but you will be able to remember enough.
There are many ways to memorize. Be creative! The key is active learning – don't just read. Do
something more.
Week 8
It is common to feel like nothing is sticking, no matter how many hours you put in. But, like
many feelings during bar prep, just because you feel a certain way about your level of
preparedness, does not mean that feeling is an accurate representation of how much you know.
You know a whole lot more than you think you do.
If you feel like something is not working, switch to a different activity. Varying study methods is
useful because it forces your brain to work harder and helps with memory retention.

55

Remember that this is not a test where someone is going to be asking you to recite the details of
various rules. The rules will be triggered by the MBE and essay fact patterns. You will be
amazed at how much comes out of you during the exam once you see the fact patterns.
Make sure you stay active with your learning. Do not just read and reread. Talk things out, write
things out, do practice questions. Keep moving forward.
Keep practicing. Remember that you want to learn the test, not your outline.
You may find that your practice MBE scores are going down. Unfortunately, this is very
common. It does not mean that you are forgetting everything, or that you are going to fail the
bar. There are a number of potential reasons for this MBE score decline (such as the time of day
you are taking the questions, anxiety, and exhaustion), but the important things to remember are
1) you’re in good company, and 2) you are still capable of passing the bar. It’s also likely a
product of bar company algorithms that give you questions over and over on your weak subjects,
thus over-valuing them in relation to the frequency with which they will actually appear on exam
day. A score decline happens to plenty of people, and they go on to pass. Focus on learning as
much as you can from each practice question that you do. Every single one is a learning
opportunity.
Keep pushing forward. Try switching the source of your MBE questions. Focus on essays. You
want to see as many fact patterns as possible, so even if you do not have time to fully write out
every essay your bar company provides, read through several essays every day, issue spot, and
read the model answer. You can even copy down the model answer if that helps you learn.
Week 9
It’s the last week of bar prep. You’re almost done! Take some time to review the exam day
strategies from Chapter 26. Map out your day so that you know exactly what to expect.
Sometimes people slow down during this week, and that is totally fine. You don’t need to put in
super long days just because the bar exam is next week. Let your brain rest if it needs to.
Take this time to solidify what you know and let go of the things you feel like you will never
understand.
Only you know where you need to focus at this stage. Some people focus primarily on
memorization in the last week, while others focus more on practice. You can make that
determination based on what is helping more information stick. If you need to spend more time
memorizing, do it. If you feel like you need to improve your essay issue spotting, read through
more essays each day. If MBEs have got you down, do more MBEs. But don’t do only one thing,
always build in some memorization and some practice in each component of the test.
The best thing you can do for yourself this week is to trust yourself and take care of yourself.
Stay focused, stay healthy, and get some rest.

56

The Day Before the Exam
Take a break the day before the exam. Watch a movie, have dinner with a loved one, get settled
into your hotel room if you have one. Do some light outline review if you feel like you have to,
but also do something that takes your mind off of studying.
You have worked so hard for the past 3-4 years. Today is your day to stop. Let your brain rest so
it can remember all that you have learned. Do something to take your mind off of the bar exam.
Stop worrying. Stop trying to predict what will appear on the exam. Just breathe – deeply.
Remember that this exam is not a measure of your worth as a human being, or as an attorney.
Remember that you have been preparing for this moment for years, and you are ready.
Remember that you are standing on the shoulders of giants. Let the love and light of those who
came before you and sacrificed to allow you to be in this moment guide you to the finish line.
Enter that exam room proud, bold, and confident. You deserve to be here. You've got this!
The Night Between
The night between the two days of the exam can be very stressful. If you are taking the exam
under non-standard conditions, it may be a four-day exam, and then you will have multiple
“nights in between” to consider. You are likely going to be exhausted and anxious, both about
the first day, and what is to come the second day. If you used a laptop, make sure that your
answers for the written day are properly uploaded. Then, have some dinner and try to relax.
Studying will not help you at this point. Your brain needs to unwind after an intensive day of
testing. Try to get to bed early. You probably did not sleep much the night before the first day of
the exam, so try to sleep some more now. You are almost done! Getting to this moment itself is a
huge accomplishment. Take some time to be proud of yourself for all that you have done and
how far you have come.

57

EXAM DAY
26. Exam Day Strategies
Just like you must plan for every day of bar study, have a plan for exam day. You want to know
what time you will need to wake up, how you will get to the test site, what you can bring to the
test site, what you will eat before, during, and after the exam, and how you will get home/back to
your hotel. You also want a plan for what you will be doing during each portion of the exam.
Thoroughly review the security policy for your jurisdiction so you know what you are permitted
to bring into the test facility, and what you are not permitted to bring in. The bar examiners are
extremely serious about security. If you bring in something that you are not allowed to have, you
will risk having your exam score invalidated and not being permitted to take a subsequent exam.
You will have to report it as a character and fitness violation to any jurisdiction in which you
apply for admission. The same is true for a remote exam. You need to know exactly what you are
permitted to have in the room with you and what is prohibited.
Also make sure you know what you are required to bring with you. You will likely need a photo
identification and a seat ticket. You do not want to be refused from the exam because you did not
bring appropriate documentation.
Map out a plan for your day.
If you are taking the UBE, your schedule will likely look like this:
Tuesday
9:30-12:30: 2 MPTs
2:00-5:00: 6 essays
(Note that in some time zones you will have the MPTs in the morning and the essays in the
afternoon, and in other time zones you will do the essays first. Make sure to pay attention to the
schedule in your jurisdiction. You should be able to find it on your Board of Law Examiners’
website.)
Wednesday
9:30-12:30: 100 MBEs
2:00-5:00: 100 MBEs
It is your responsibility to keep track of your timing, so know what time you should be at each
transition point. For example, forty-five minutes in, at 10:15, you should be done reading and
planning your first MPT, and should start writing. At ninety minutes in, which is 11am, move on
to the second MPT. Spend no more than thirty minutes on each essay. For the MBEs, you've got
58

one minute and forty-eight seconds per question. That’s roughly seventeen questions per half
hour, twenty-five questions per forty-five minutes, and thirty-three questions per hour. So, at
10am you should be on question seventeen, and at 10:30 you should be at question thirty-three or
thirty-four.
Make a schedule for yourself and look at it every day. Memorize it. If you are taking the exam
in-person, you can write it out on scrap paper next to you as soon as the exam begins so that you
can stay on track. It might look something like this:
Time
9:30am
10:15am
11:00am
11:45am
12:30pm

Task
Open MPT 1 and begin planning
Begin writing MPT 1
1) Stop MPT 1
2) Open MPT 2 and begin planning
Begin writing MPT 2
End MPT

Time
2:00pm
2:30pm
3:00pm
3:30pm
4:00pm
4:30pm
5:00pm

Task
Begin Essay 1
Begin Essay 2
Begin Essay 3
Begin Essay 4
Begin Essay 5
Begin Essay 6
End

Time
9:30am
10:00am
10:30am
11:00am
11:30am
12:00pm
12:30pm

Task
Begin MBE
Begin question 18
Begin question 35
Begin question 52
Begin question 69
Begin question 86
End

Time
2:00pm
2:30pm
3:00pm
3:30pm
4:00pm
4:30pm
5:00pm

Task
Begin MBE
Begin question 118
Begin question 135
Begin question 152
Begin question 169
Begin question 186
End

59

It is also recommended that you bring your own lunch. Many test sites will offer meal services.
However, if you bring something you 1) won't have to wait in line and 2) can make sure the food
won't upset your stomach or make you sleepy. Even if you are taking the exam remotely at
home, make your lunch in advance so that it is ready and you don’t have to think about anything
or make any decisions during your lunch break.
Wherever you are taking the bar exam, dress in layers. The room will either be too hot or too
cold. You want to make sure you are comfortable and not distracted by your body temperature.
The temperature outside generally has no relation to the temperature inside the testing facility.
Also make a plan for what to do if you don't know something. It is impossible to know
everything. There will be a sub-question of an essay that you don't know. Practice making up a
rule. Everyone faces things they do not know. The key is to make something up based on your
general understanding of the law, apply it, conclude, and move on to where you can get more
points because you do know the applicable rule. Don’t stay on the question you don’t know, at
the expense of spending more time on something you do know.
Also make a plan for what to do if stress and anxiety fill your head and make it difficult to focus.
Will you get up and walk to the bathroom? Will you write out a mantra on scrap paper or in the
online notes section? Will you close your eyes and take three deep breaths before reading the
next sentence? Have a plan so that you can move through your anxiety, instead of letting it move
you.
Everything about preparing for the bar exam is about having a plan, and executing it. You are
likely a master planner at this point. This is the last exam-related plan you have to fulfill.

60

THE BAR IS OVER
27. After the Bar Exam
Waking up the day after the bar exam can be a bit destabilizing. You have felt like you needed to
study every waking hour for months. Now, there is nothing left to study. You will likely relive
some questions in your head and kick yourself for not having the perfect timing in each section.
There is nothing you can do about that now. Take solace in the fact that you studied hard and did
everything you could do. You most likely passed.
Don’t talk about exam specifics with your friends. None of you knows the right answer.
Discussing it will only cause anxiety for everyone. It won’t be helpful. Congratulate each other
on getting through this difficult process. Celebrate with each other.
The work now is to put the exam out of your mind. Whenever self-doubt and worry creep in,
replace those thoughts with positive thoughts about what you get to do with your time now, and
what your future will look like. Waiting is hard, but you have accomplished so much, so refocus
yourself on your successes.

61

28. I Didn’t Pass This Time: Retaking the Bar
This chapter is dedicated to those of you who unfortunately did not pass the bar on the first try,
and therefore have to take the bar exam again. Retaking the bar is not easy, especially if you
have already taken it more than once. But it is absolutely doable. Many people have taken the bar
exam multiple times. It will end up being merely a small footnote in the story of your incredible
legal career. The bar exam does not define you, or your legal career.
Failing the bar exam brings up a lot of emotions, and you should let yourself feel all of those
feelings. It is almost like the stages of grief. You will feel sad and you will feel mad. You will
keep rechecking to make sure the bar examiners didn’t just make a mistake in the letter they sent
you. You will think the bar exam is a stupid way to determine whether someone should be a
lawyer (and you will be right). But try not to focus on these emotions for more than a few days.
Register for the bar, get copies of your essays (if your jurisdiction permits), and make a plan.
Figure out whether you have good study materials, and whether you want to sign up for a
commercial bar review course or supplemental program. Determine how much time you can
devote to studying this time around. Once you have a realistic sense of your time, make a study
schedule. Reach out to your school’s bar support professors to help you with this process.
Lean on your loved ones. People can surprise you with their kindness and willingness to help.
Taking the bar often takes a village; so does retaking it.
Most importantly, be kind to yourself. Needing to retake the bar does not mean anything about
how awesome you will be as an attorney. You need to figure out what went wrong and what you
can change going forward, but it is absolutely not a reflection of whether you are in the right
profession.
Trust yourself. Only you know how you study best and what you need to do. Now is the time to
listen to yourself and to be selfish about your needs. Lots of people will give you advice. Most of
them will give you bad advice. Do what works for you, but make sure you do an honest selfassessment of what worked and what did not work for you during bar study. Your bar support
professors can help with this as well. Simply repeating exactly what you did before won’t work.
Take care of yourself during this journey, and let other folks help take care of you too.
In sum, here are five tips for retaking the bar:
1. Be kind to yourself. Having to retake the bar exam brings up a lot of emotions. Give
yourself some time to feel the sadness, anger, frustration and grief. Then push through it,
develop a plan, and execute it. The only thing you can do now is to once again give the
exam everything you've got. It may feel like you are alone, but you are not. Countless
people have had to retake the bar and do so successfully. Many people are feeling the
same things you are right now. Reach out to them. Seek support from loved ones and
from your law school. You are smart and capable. You will pass the bar this time. Keep
telling yourself that.
62

2. Start with a subject you like. Many people feel like they should start with their
weakest subject so that they will have more time to work with it. Getting back into
studying is difficult enough. Start with a subject you feel ok about. You can get to that
tough subject next.
3. Remember that you have done a lot and you know a lot. You are not starting from
zero. Spend some time taking stock of the materials you have, and deciding what study
materials you can use, and what you want to make anew. You don't need to do everything
all over again. You don't need to watch all of the lectures again. Use the materials you
have. You have laid a very solid foundation for yourself. You have already earned a lot of
points on the bar exam. That gives you a leg up from where you started the first time.
4. Prioritize practice. You're not seeing anything new for the first time now. You have
already been through this process. Use all of that extra time to practice actual bar
questions. Do MBEs and essays every day. Do MPTs at least once each week. Practice,
practice, practice! Reflect on your practice every time you do it. Add every rule that you
learn or clarify through a practice question to your outline or flashcards. Keep a journal
of tips for yourself based on your common mistakes.
5. Take care of yourself. Self-care is an essential part of any bar study plan. It is
especially critical when you are retaking the bar. Make sure that you build in practices
that are good for your physical, mental, and emotional health every single day. Give
yourself a daily opportunity to wind down. Pay attention to your stress level and your
physical exhaustion. You need to be well to be productive. It is important to build in
wellness practices early on, and maintain them as the exam gets closer and more stressful.
(This will be important to maintain after you earn your law license as well.)

63

